go

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

BEML D ED WAAYS

 

 

(In the space above enter the full name(s) of the plaintiff{s).) 2 0 3 0 y

- apainst -

PRAIM HESSENTH ALER COMPLAINT
CHRIE TOP HER A. PL AOL? Jury Tria: Yes (1 No
- Bik Ke Z AD ALL (check one)
REVLH Me how SSL T

 

Bice hs County CoRR ECTIONAL
EAcili ly ki-b/L_boyles lowN
LA. 1F 40 /

 

 

 

(In the space ubove enter the full name(s} of the defendant(s). If you
cannot fit the names of all of the defendants in the space provided,
please write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The names
listed in the above caption must be identical te those contained in
Pan I. Addresses should not be included here.}

1. Parties in this complaint:
A. List your name, address and telephone number. If you are presently in custody, include your identification

number and the name and address of your current place of confinement. Do the same for any additional
plaintiffs named. Attach additional sheets of paper as necessary.

Plaintiff Name

 

Street Address

 

County, City

 

State & Zip Code

 

 

Telephone Number

Rev. 10/2009
 

 

 

 

Cc. Lf the basis for jurisdiction is Diversity of Citizenship, whai is the state of citizenship of each party?
. 0
Plaintiff(s) state(s) of citizenship lif. S

Defendant(s) state(s} of citizenship

 

I. Statement of Claim:

State as briefly as possible the facts of your case. Describe how each of the defendants named in the caption of this
complaint is involved in this action, along with the dates and locations of all relevant events. You may wish to
include further details such as the names of other persons involved in the events giving rise to your claims. Do not
cite any cases or statutes. If you intend to allege a number of related claims, number and set forth each claim in a
separate paragraph. Attach additional shects of paper as necessary.

A. Where did the events giving rise to your claim(s) occur? My Wi a0 LE Ow N le LN SAP
pucts & ip fv 1942

B. What date and approximate time did the events giving rise to your claim(s} occur? [LE Lt ¢ "7
AVA:

 

co. Facts: COM STABLE Jim Me [IEE Ly UF Lie tl OE fp

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

tapnnes | NEVER tp mk PAD joo prt To LOABEECTBLE VANLEL
Beh an esti LAG K LOSE AMEE MENT: THE Lib
NDT HB ONE BAL THE LIRDSTRNTL SBt Di Sankt
ALSER OL G6 To Sh f Eb /NALE_ AL LMA LAD (EE EEN T
MELO Tak ANY WAY, But pol tele bh UE ga THLeHee
EME,
Who ad WHEN ipaAITED LTOhb THE 4 Ah
THAT F WAS Mpling EA SPELLE BUDO E Ab 2LNIECY
TEETH BMD EL HAD EMPL EE [AA BO EWAE LEE NS
OKXL IBM Yeo tl DOLELEME 4
40 L ptlod Peps C6 SEE ALENT tMIENER
we | PUL NEVE A £éa MN ONE,

 

 

 

 

Rey. 10/2009 . ~3-

 
Iv. Injuries:

If you sustained injuries related to the events alleged above, describe them and state what medical treatment, if any,
you required and received. WH Lf FUSES THEA fz Za: A NO Lg& SL MEMY
MEM CAT TREATMENT P28 MY PLO BLEDLE
Ne SEE be DEMUST of Dow he fe

 

 

 

 

 

 

 

¥. Relief;

- State what you want the Court to do for you and the amount of monetary compensation, if any, you are seeking, and

the basis for such compensation.

Fea, COE, oo

 

 

 

 

 

 

 

 

 

 

 

 

 

Rav. 10/2009 -4-

 

 
J declare under penalty of perjury that the foregoing is true and correct.

Lt

Signed this 7 day of fae WW 20 BO

Signature of Plaintiff Mv endl EAA?

Mailing Address Jb gg BBM, B Lf Pk

 

 

Telephone Number Ae ? fF 3 / OO? @ g
Fax Number (if you have one}

 

E-mai! Address

 

Note: All plaintiffs named in the caption of the complaint must date and sign the complaint. Prisoners must also
provide their inmate numbers, present place of confinement, and address.

For Prisoners:
I declare under penalty of perjury that on this _ day of , 20 , lam delivering

this complaint to prison authorities to be mailed to the Clerk’s Office of the United States District Court for the
Eastern District of Pennsylvania,

 

Signature of Plaintiff:

 

 

 

Inmate Number

 

Rev. 10/2009 -§-

 

 
Gerald Edwards

V.
Brain Hessenthaler
Christopher A. Pirolli
Paul K. Lagana U.S.C. 42 sec. 1982

Kevin M. Rousset

 

 

Abeaip Ep Aree
Auld! C24?
267 WF) 0? 7

 
Now comes Gerald Edwards the plaintiff in the case of cp=09-sa-0000318
2019 and 104.

As i stated in my last brief,the constable Jim McMeeding pick me
up,never |.D. me and took me to the magistrate Daniel Baranoski at the
municipal court.! ask to see a warrant,and they could not show me a
warrants.The magistrate said make a plea or go to jail.So i made a plea and
the constable took me to jail. but not be for i gave him $100.00.S0 the
magistrate never follow criminal procedures in 234 code rules chapter 5 in
Pa. have attach some of the rules that were not followed exhibit A-D Also
see court records.

When i arrived at the bucks county correction facility.| inform the
nurse that i had 2 infection teeth that i had been dizziness for the past few
days and that i suffered from emphysema and i was using oxygen and in
haiters for it.

When i was in my cell i filed the paper work to see a dentist and a
doctor,but never sean one.So i'm sending along case law and things
pertaining to it.see attach Estelle v.Gamble.And this would go to the U.S.C.
14th and 8th amendment.see attach exhibit E-G

As for rule 8.(a)l have made a short plain statements of facks.my
demand for relief is $500,000.00.

rule 8.(b)The defenses is;That if the rules of procedures was
followed in Pa.rules of criminal procedures title 234 chapter 5,a ID by
constables and magistrate and a examining trial.i would not be filling this

suite.Also they have violated;Title 18 U.S.C.

 
sec.241,242,245,247,248,249.see attach exhibit i-I. There failer in this
process and dereliction of duty in office has denied me my fullfree
enjoyment of my rights under the constitution of the U.S.

rule 8.(c)affirmative defenses;in the above stated, this is frauds, injury
by fellow servants, illegality's ,contributory negligence. rule
8.(e)l| made my pleading at the beginning. After i
got out of jail i went to St. Marys hospital for treatments.see attach.

As you can
see in the court transcript and court records that they had noting or that
they prove nothing.They all were biased . In AbA tells
us about a attorneys conduct and (judges).see attached Prayer.so it
would sean that i have a right to exemplary damages of $500,000.00 in this

suite.

 
sectron 504. Contents ot Complaint, Chapter >.

i of 3

-- . -t State of Pennsylvania |

Pennsylvania Code (Last Updated: April 5, 2016)

Title 234, RULES OF CRIMINAL PROCEDURE
Chapter 5. PRETRIAL PROCEDURES IN COURT
CASES

Section 504. Contents of Complaint ‘

Latest version.

Every complaint shall contain:
(1) the name of the affiant;

(2) the name and address of the defendant, or if unknown, a description of the defendant as

nearly as may be;

(3) a direct accusation to the best of the affiant's knowledge, or information and belief, that the

defendant violated the penal laws of the Commonweatth of Pennsylvania;
(4) the date when the offense is alleged to have been committed; provided, however:

(a) if the specific date is unknown, or if the offense Is a continuing one, it shall be sufficient to
state that it was committed on or about any date within the peried of Ilmitations; and

(b) if the date or day of the week is an essential element of the offense charged, such date or
day must bé specifically set forth;

(5) the place where the offense is alleged to have been committed;

(6} (a) in a court case, a summary of the facts sufficient to advise the defendant of the nature
of the offense charged, but neither the evidence nor the statute allegedly violated need be
cited in the comptaint. However, a citation of the statute allegedly violated, by itself, shall not
be sufficient for compliance with this subsection; or

(b) in a summary case, a citation of the specific section and subsection of the statute or
ordinance allegedly violated, together with a summary of the facts sufficient to advise the

defendant of the nature of the offense charged;

(7) a statement that the acts of the defendant were against the peace and dignity of the

Commonwealth of Pennsylvania or in violation of an ordinance of a political subdivision; j

FWH2019, 3:22 PM

hihi A

 
sction 504, Contents of Complaint, Chapter 5.

of

(8) a notation if criminal laboratory services are requested in the case;
(9) a notation that the defendant has or has not been fingerprinted;

(10) a request for the issuance of a warrant of arrest or a summons, unless an arrest has
already been effected;

(11) a verification by the affiant that the facts set forth in the complaint are true and correct to
the afflant’s personal knowledge, or information and belief, and that any false statements
therein are made subject to the penalties of the Crimes Code, 18 Pa.C.5. § 4904, relating to

unsworn falsification to authorities; and
(12) the signature of the affiant and the date of the execution of the complaint.
Comment

This rule sets forth the required contents of all complaints whether the affiant is a law
enforcement officer, a police officer, or a private citizen. When the affiant is a private citizen,
the complaint must be submitted to an attorney for the Commonwealth for approval. See Rule
506. When the district attorney elects to proceed under Rule 507 (Approval of Police
Complaints and Arrest Warrant Affidavits by Attorney for the Commonwealth—Local Option),
the police officer must likewise submit the complaint for approval by an attorney for the
Commonwealth.

Ordinarily, whenever a misdemeanor, felony, or murder is charged, any summary offense in
such a case, if known at the time, should be charged in the same complaint, and the case
should proceed as a court case under Chapter 5 Part B. See Commonwealth v. Caufman, 541
Pa, 299, 662 A.2d 1050 (1995) and Commonwealth v. Campana, 455 Pa. 622, 304 A.2d 432
(1973), vacated and remanded, 414 U.S. 808 (1973), on remand, 454 Pa. 233, 314 A.2d 854
(1974) (compulsory joinder rule). [n judicial districts in which there is a traffic court established
pursuant to 42 Pa.C.S. § § 1301-1342, when a summary motor vehicle offense within the
jurisdiction of the traffic court arises in the same criminal episode as another summary offense
or a misdemeanor, felony, or murder offense, see 42 Pa.C_S. § 1302 and Commonweaith v.
Masterson, 275 Pa. Super. 166, 418 A.2d 664 (1980),

Paragraph (8) requires the affiant who prepares the complaint to indicate on the complaint
whether criminal laboratory services are requested in the case. This information is necessary
to alert the magisterial district judge, the district attorney, and the court that the defendant in
the case may be liable for a criminal laboratory user fee. See 42 Pa.C.S. § 1725.3 that
requires a defendant to be sentenced to pay a criminal laboratory user fee In certain specified
cases when laboratory services are required to prosecute the case.

The requirement that the affiant who prepares the compiaint indicate whether the defendant
has been fingerprinted as required by the Criminal History Record Information Act, 18 Pa.c.S,

§ 9112, is included so that the issuing authority knows whether it is necessary to issue a

7/1/2019, 3:22 PM

 

 

 

 
‘ction 304, Contents of Complami, Chapter 5. oe

fingerprint order with the summons as required by Rule 510,
Official Note

Original Rule 104 adopted June 30, 1964, effective January 1, 1965; suspended January 31,
1970, effective May 1, 1970. New Rule 104 adopted January 34, 1970, effective May 1, 1970;
renumbered Rule 132 September 18, 1973, effective January 1, 1974; amended October 22,
1981, effective January 1, 1982; amended November 9, 1984, effective January 2, 1985;
amended July 25, 1994, effective January 1, 1995; renumbered Rule 104 and Comment
revised August 9, 1994, effective January 1, 1995; renumbered Rule 504 and Comment
revised March 1, 2000, effective April 1, 2001; Comment revised March 9, 2006, effective
September 1, 2006; amended July 10, 2008, effective February 1, 2009.

Committee Explanatory Reports:

Report explaining the July 25, 1994 amendment published with Court's Order at 24 Pa.B. 4068
(August 13, #994).

Report explaining the August 9, 1994 Comment revisions published at 22 Pa.B. 6 (January 4,
1992); Final Report published with the Court’s Order at 24 Pa.B. 4342 (August 27, 1994).

Final Report explaining the March 1, 2000 reorganization and renumbering of the rules
published with the Court’s Order at 30 Pa.B. +478 (March 18, 2000).

Final Report explaining the March 3, 2006 Comment revision published with the Court's Order
at 36 Pa.B. 1392 (March 25, 2006},

Final Report explaining the July 10, 2008 amendments adding new paragraph (9) requiring a
notation concerning fingerprinting published with the Court's Order at 38 Pa.B. 3975 (July 26,
2008),

 

The provisions of this Rule 504 amended March 9, 2006, effective September 1, 2006, 36
Pa.B. 1385; amended July 10, 2008, effective February 1, 2009, 38 Pa.B. 3971.
immediately preceding text appears at serial pages (318627) to (318628),

 

About Us | Contact Us
Copyright © 2019 by eLaws. All rights reserved.

of 3 1/2019, 3:22 PM
234 Pa. Code Rule 513. Requirements for Issuance; Disseminati... hitps://www.pacode.com/secure/data/234/chapter5/s5 13 html

| of 4

   
 

Th ,
Pennsylvania

Rule 513. Requirements for Issuance; Dissemination of Arrest Warrant Information.

(A) For purposes of this rule, “arrest warrant information” is defined as the criminal complaint in
cases in which an arrest warrant is issued, the arrest warrant, any affidavit(s) of probable cause, and
documents or information related to the case.

(B) ISSUANCE OF ARREST WARRANT

(1) In the discretion of the issuing authority, advanced communication technology may be used to
submit a complaint and affidavit(s) for an arrest warrant and to issue an arrest warrant.

(2) No arrest warrant shall issue but upon probable cause supported by one or more affidavits
sworn to before the issuing authority in person or using advanced communication technology. The
issuing authority, in determining whether probable cause has been established, may not consider any
evidence outside the affidavits.

(3) Immediately prior to submitting a complaint and affidavit to an issuing authority using
advanced communication technology, the affiant must personally communicate with the issuing
authority in person, by telephone, or by any device which allows for simultaneous audio-visual
communication. During the communication, the issuing authority shall verify the identity of the
affiant, and orally administer an oath to the affiant. In any telephonic communication, if the issuing
authority has a concern regarding the identity of the affiant, the issuing authority may require the
affiant to communicate by a device allowing for two-way simultaneous audio-visual communication
or may require the affiant to appear in person.

(4) At any hearing on a motion challenging an arrest warrant, no evidence shall be admissible to
establish probable cause for the arrest warrant other than the affidavits provided for in paragraph

(B)(2).
(C) DELAY IN DISSEMINATION OF ARREST WARRANT INFORMATION

The affiant or the attorney for the Commonweaith may request that the availability of the arrest
warrant information for inspection and dissemination be delayed. The arrest warrant affidavit shail
include the facts and circumstances that are alleged to establish good cause for delay in inspection

and dissemination. '

(1) Upon a finding of good cause, the issuing authority shall grant the request and order that the
availability of the arrest warrant information for inspection and dissemination be delayed for a period
of 72 hours or until receipt of notice by the issuing authority that the warrant has been executed,
whichever occurs first. The 72-hour period of delay may be preceded by an initial delay period of not
more than 24 hours, when additional time is required to complete the administrative processing of the
arrest warrant information before the arrest warrant is issued. The issuing authority shall complete
the administrative processing of the arrest warrant information prior to the expiration of the initial
24-hour period.

(2) Upon the issuance of the warrant, the 72-hour period of delay provided in paragraph (C)(1)
begins.

10/18/2619, 5:30 PM

 

 
234 Pa, Code Rule 513. Requirements for Issuance; Disseminati... hitps://www.pacode.com/secure/data/234/chapter5/s5 13.html

? of 4

(3) In those counties in which the attorney for the Commonwealth requires that complaints and
atrest warrant affidavits be approved prior to filing as provided in Rule 507, only the attorney for the
Commonwealth may request a delay in the inspection and dissemination of the arrest warrant
information.

Comment

This rule was amended in 2013 to add provisions concerning the delay in inspection and
dissemination of arrest warrant information. Paragraph (A) provides a definition of the term “arrest
warrant information” that is used throughout the rule. Paragraph (B) retains the existing
requirements for the issuance of arrest warrants. Paragraph (C) establishes the procedures for a
temporary delay in the inspection and dissemination of arrest warrant information prior to the
execution of the warrant.

ISSUANCE OF ARREST WARRANTS

Paragraph (B\(1) recognizes that an issuing authority either may issue an arrest warrant using
advanced communication technology or order that the law enforcement officer appear in person to
apply for an arrest warrant.

This rule does not preclude oral testimony before the issuing authority, but it requires that such
testimony be reduced to an affidavit prior to issuance of a warrant. All affidavits in support of an
application for an arrest warrant must be sworn to before the issuing authority prior to the issuance of
the warrant. The language “sworn to before the issuing authority” contemplates, when advanced
communication technology is used, that the affiant would not be in the physical presence of the
issuing authority. See paragraph (B)(3).

All affidavits and applications filed pursuant to this rule are public records. However, in addition to
restrictions placed by law and rule on the disclosure of confidential information, the filings required
by this rule are subject to the Case Records Public Access Policy of the Unified Judicial System of
Pennsylvania and may require further precautions, such as placing certain types of information in a
“Confidential Information Form” or providing both a redacted and unredacted version of the filing.
See Rule (13.1,

This rule carries over to the arrest warrant the requirement that the evidence presented to the
issuing authority be reduced to writing and sworn to, and that only the writing is subsequently
admissible to establish that there was probable cause. In these respects, the procedure is similar to
that applicable to search warrants. See Rule 203. For a discussion of the requirement of probable
cause for the issuance of an arrest warrant, see Commonwealth v. Flowers, 369 A.2d 362 (Pa. Super.
1976).

The affidavit requirements of this rule are not intended to apply when an arrest warrant is to be
issued for noncompliance with a citation, with a summons, or with a court order.

An affiant seeking the issuance of an arrest warrant, when permitted by the issuing authority, may
use advanced communication technology as defined in Rule 103.

When advanced communication technology is used, the issuing authority is required by this rule to
(1) determine that the evidence contained in the affidavit(s) establishes probable cause, and (2) verify
the identity of the affiant.

Verification methods include, but are not limited to, a “call back” system, in which the issuing
authority would call the law enforcement agency or police department that the affiant indicates is the
entity seeking the warrant; a “signature comparison” system whereby the issuing authority would

10/18/2019, 5:30 PM

|
ed

 

 
234 Pa, Code Rule 590. Pleas and Plea Agreements. ittps://www.pacode.coin/secure/data/234/chapterS/s590.html

!of3

   
 

The ‘
Pennsylvania

PART H. Plea Procedures

Rule 590, Pleas and Plea Agreements.

(A) GENERALLY,
(1) Pleas shall be taken in open court.

(2) A defendant may plead not guilty, guilty, or, with the consent of the judge, nolo
contendere, If the defendant refuses to plead, the judge shall enter a plea of not guilty on
the defendant’s behalf.

(3) The judge may refuse to accept a plea of guilty or nolo contendere, and shall not
accept it unless the judge determines after inquiry of the defendant that the plea is
voluntarily and understandingly tendered. Such inquiry shall appear on the record.

(B) PLEA AGREEMENTS.

(1) At any time prior to the verdict, when counsel for both sides have arrived at a plea
agreement, they shall state on the record in open court, in the presence of the defendant,
the terms of the agreement, unless the judge orders, for good cause shown and with the
consent of the defendant, counsel for the defendant, and the attorney for the
Commonwealth, that specific conditions in the agreement be placed on the record in
camera and the record sealed.

(2) The judge shall conduct a separate inquiry of the defendant on the record to
determine whether the defendant understands and voluntarily accepts the terms of the plea
agreement on which the guilty plea or plea of nolo contendere is based.

(3) Any local rule that is inconsistent with the provisions of this rule is prohibited,
including any local rule mandating deadline dates for the acceptance of a plea entered
pursuant to a plea agreement.

(C) MURDER CASES.

In cases in which the imposition of a sentence of death is not authorized, when a
defendant enters a plea of guilty or nolo contendere to a charge of murder generally, the
degree of guilt shall be determined by a jury unless the attorney for the Commonwealth
elects to have the judge, before wliom the plea was entered, alone determine the degree of

5/9/2019, 4:54 PM

 
id Pa, Code Rule $90. Pleas and Plea Agreements. https://www.pacode.com/secure/data/234/chapters/s$90.him!

of 5

guilt,
Comment

The purpose of paragraph (A)(2) is to codify the requirement that the judge, on the
record, ascertain from the defendant that the guilty plea or plea of nolo contendere is
voluntarily and understandingly tendered. On the mandatory nature of this practice, see
Commonwealth v. Ingram, 316 A.2d 77 (Pa, 1974); Commonwealth v. Campbell, 304
A.2d 121 (Pa. 1973}, Commonwealth vy. Jackson, 299 A.2d 209 (Pa. 1973).

It is difficult to formulate a comprehensive list of questions a judge must ask of a
defendant in determining whether the judge should accept the plea of guilty or a plea of
nojo contendere. Court decisions may add areas to be encompassed in determining
whether the defendant understands the full impact and consequences of the plea, but is
nevertheless willing to enter that plea. Ai a minimum the judge should ask questions to
elicit the following information:

(1) Does the defendant understand the nature of the charges to which he or she is
pleading guilty or nolo contendere?

(2) Is there a factual basis for the plea?
(3) Does the defendant understand that he or she has the right to trial by jury?

{4} Does the defendant understand that he or she is presumed innocent until found
guilty? .

(S) Is the defendant aware of the permissible range of sentences and/or fines for the
offenses charged?

(6) Is the defendant aware that the judge is not bound by the terms of any plea

: agreement tendered unless the judge accepts such agreement?

(7) Does the defendant understand that the Commonwealth has a right to have a jury
decide the degree of guilt if the defendant pleads guilty to murder generally?

The Court in Commonwealth y, Willis, 369 A.2d 1189 (Pa. 1977), and Commonwealth vy,
Dilbeck, 353 A.2d 824 (Pa. 1976), mandated that, during a guilty plea colloquy, judges
must elicit the information set forth in paragraphs (1) through (6) above. In 2008, the
Court added paragraph (7) to the list of areas of inquiry.

Many, though not all, of the areas to be covered by such questions are set forth in a
footnote to the Court’s opinion in Cemmonwealth v. Martin, 282 A.2d 241, 244-245 (Pa.
1971), in which the colloquy conducted by the trial judge is cited with approval. See a/so
Commonwealth v. Minor, 356 A.2d 346 (Pa. 1976), and Commonwealth v. Ingram, 316
A,2d 77 (Pa. 1974). As to the requirement that the judge ascertain that there is a factual
basis for the plea, see Commonwealth v. Maddox, 300 A.2d 503 (Pa. 1973) and
Commonwealth v. Jackson, 299 A.74 209 (Pa, 1973).

¢ 5/9/2019, 4:54 PM

 

 
234 Rule 122 CRIMINAL PROCEDURE

Committee Explanatory Reports:

Final Report explaining the March !, 2000 reorganization and renumbering of the mes published
with the Court's Order at 30 Pa.B. 1478 (March 18, 2000).

Final Report explaining the December 19. 2007 changes to paragraph (A) concerning areas of
inquiry for waiver colHlequy published with the Court's Order a 38 Pa.B. 62 (Fanuary 5, 2008).

Final Report explaining the March 79. 2011 changes to the Comment adding citations to recent
case law concerning right to counsel, time for withdrawal of waiver. and forteiture of right to counsel
published with the Court's Order at 4) Pa.B. 2000 (April 16, 2011),

Source

The provisions of this Rule [21 amended December 19, 2007, effective February 1, 2008, 35 Pa.B.
Gl: amended March 28, 2011, effective May ft. 2011, 41 Pa.B. 1999. Immediately preceding text
appears at serial pages (332091) to (332092) and (348259).

Rule 122. Appointment of Counsel.

(A) Counsel shall be appointed:

(1) in all summary cases, for all defendants who are without financial
resources or who are otherwise unable to employ counsel when there is a like-
lihood that imprisonment will be imposed;

(2) in all court cases, prior to the preluminary hearing to all defendants who
are without financial resources or who are otherwise unable to employ coun-
sel;

(3) in all cases, by the court. on its own motion, when the interests of jus-
tice require if.

(8) When counsel is appointed,

(1) the judge shall enter an order indicating the name, address, and phone
number of the appointed counsel. and the order shall be served on the defen-
dant, the appointed counsel, the previous attorney of record, if any, and the
attorney for the Commonwealth pursuant to Rule 114 (Orders and Court
Notices: Filing; Service; and Docket Entries): and

(2) the appointment shall be effective until final judgment, including any
proceedings upon direct appeal.

(C) A motion for change of counsel by a defendant for whom counsel has
been appointed shall not be granted except for substantial reasons.

Comment

This rule is designed to implement the decisions of Argersinger v. Hamlin, 407 U.S. 25 (1972).
med fade Alesha TAO TT OG 7 6 1ee wows claAg Radiant len pee ned aann ha cantannacd ta

 

 

 
Estelle v. Gamble | US Law | LIE/ Legal Information Institute https://www.law.cornell.edu/supremecourt/text/429/97

i of 16

Supreme Court
« about
* search
 liibulletin
« subscribe
e previews

Estelle v. Gamble

429 U.S. 97

Estelle v. Gamble (No. 75-929)
Argued: October 5, 1976
Decided: November 30, 1976

« Syllabus
» Opinion, Marshail
e Dissent, Stevens

Syllabus

Respondent state inmate brought this civil rights action under 42 U.S.C. § 1983
against petitioners, the state corrections department medical director (Gray) and two
correctional officials, claiming that he was subjected to cruel and unusual punishment
in violation of the Eighth Amendment for inadequate treatment of a back injury
assertedly sustained while he was engaged in prison work. The District Court
dismissed the complaint for failure to state a claim upon which relief could be granted.
The Court of Appeals held that the alleged insufficiency of the medical treatment
required reinstatement of the complaint.

Heid: Deliberate indifference by prison personnel! to a prisoner's serious illness or
injury constitutes cruel and unusual punishment contravening the Eighth Amendment.
Here, however, respondent's claims against Gray do not suggest such indifference,
the allegations revealing that Gray and other medical personnel saw respondent on 17
occasions during a 3-month span and treated his injury and other problems. The
failure to perform an X-ray or to use additional diagnostic techniques does not
constitute cruel and unusual punishment, but is, at most, medical malpractice

1/5/2020, 4:33 PM

| /6» E

 
Estelle v. Gamble | US Law | LII / Legal Information Institute https://www. law,cornell.edu/supremecourt/text/429/97

2 of 16

cognizable in the state courts. The question whether respondent has stated a
constitutional claim against the other petitioners, the Director of the Department of
Corrections and the warden of the prison, was not separately evaluated by the Court
of Appeals, and should be considered on remand. Pp. 101-108.

516 F.2d 937, reversed and remanded.

MARSHALL, J., delivered the opinion of the Court, in which BURGER, C.J., and
BRENNAN, STEWART, WHITE, POWELL, and REHNQUIST, JJ., joined.
BLACKMUN, J., concurred in the judgment. STEVENS, J., filed a dissenting opinion,
post, p. 108. [p98]

TOP
Opinion

MARSHALL, J., Opinion of the Court
MR. JUSTICE MARSHALL delivered the opinion of the Court.

Respondent J. W. Gamble, an inmate of the Texas Department of Corrections, was
injured on November 9, 1973, while performing a prison work assignment. On
February 11, 1974, he instituted this civil rights action under 42 U.S.C. § 1983 In"
complaining of the treatment he received after the injury. Named as defendants were
the petitioners, W. J. Estelle, Jr., Director of the Department of Corrections, H. H.
Husbands, warden of the prison, and Dr. Ralph Gray, medical director of the
Department and chief medical officer of the prison hospital. The District Court, sua
sponte, dismissed the complaint for failure to state a claim upon which relief could be
granted. ["2] The Court of Appeals reversed and remanded with instructions to
reinstate the complaint. 516 F.2d 937 (CA5 1975). We granted certiorari, 424 U.S. 907
(1976). [p99]

Because the complaint was dismissed for failure to state a claim, we must take as true
its handwritten pro se allegations. Cooper v. Pate, 378 U.S. 546 (1964). According to
the complaint, Gamble was injured on November 9, 1973, when a bale of cotton ["33
fell on him while he was unloading a truck. He continued to work, but ,after four hours,
he became stiff and was granted a pass to the unit hospital. At the hospital, a medical
assistant, “Captain” Blunt, checked him for a hernia and sent him back to his cell.
Within two hours, the pain became so intense that Gamble returned to the hospital,
where he was given pain pills by an inmate nurse and then was examined by a doctor.
The following day, Gamble saw a Dr. Astone, who diagnosed the injury as a lower

1/5/2020, 4:33 PM

 
Estelle v. Gamble | US Law | LIT / Legal Information Institute https://Awww.law.cornell.edu/supremecourt/text/429/97

3 of 16

back strain, prescribed Zactirin (a pain reliever) and Robaxin (a muscle relaxant), ["4]
and placed respondent on "cell pass, cell feed" status for two days, allowing him to
remain in his ceil at all times except for showers. On November 12, Gamble again saw
Dr. Astone, who continued the medication and cell pass, cell feed for another seven
days. He also ordered that respondent be moved from an upper to a lower bunk for
one week, but the prison authorities did not comply with that directive. The following
week, Gamble returned to Dr. Astone. The doctor continued the muscle relaxant but
prescribed a new pain reliever, Febridyne, and placed respondent on cell-pass for
seven days, permitting him to remain in his cell except for meals and showers. On
November 26, respondent again saw Dr. Astone, who put respondent back on the
original pain reliever for five days and continued the cell-pass for another week.
[p100]

On December 3, despite Gamble's statement that his back hurt as much as it had the
first day, Dr. Astone took him off cell-pass, thereby certifying him to be capable of light
work. At the same time, Dr. Astone prescribed Febridyne for seven days. Gambie then
went to a Major Muddox and told him that he was in too much pain to work. Muddox
had respondent moved to "administrative segregation.” "51 On December 5, Gamble
was taken before the prison disciplinary committee, apparently because of his refusal
to work. When the committee heard his complaint of back pain and high biood
pressure, it directed that he be seen by another doctor.

On December 6, respondent saw petitioner Gray, who performed a urinalysis, blood
test, and blood pressure measurement. Dr. Gray prescribed the drug Ser-Ap-Es for
the high blood pressure and more Febridyne for the back pain. The following week
respondent again saw Dr. Gray, who continued the Ser-Ap-Es for an additional 30
days. The prescription was not filled for four days, however, because the staff lost it.
Respondent went to the unit hospital twice more in December; both times he was
seen by Captain Blunt, who prescribed Tiognolos (described as a muscle relaxant).
For all of December, respondent remained in administrative segregation.

In early January, Gamble was told on two occasions that he would be sent fo the
"farm" if he did not return to work. He refused, nonetheless, claiming to be in too much
pain. On January 7, 1974, he requested to go on sick call for his back pain and
migraine headaches. After an initial refusal, he saw Captain Blunt, who prescribed
sodium salicylate (a [p101] pain reliever) for several days and Ser-Ap-Es for 30 days.
Respondent returned to Captain Blunt on January 17 and January 25, and received
renewals of the pain reliever prescription both times. Throughout the month,
respondent was kept in administrative segregation.

On January 31, Gamble was brought before the prison disciplinary committee for his

1/5/2020, 4:33 PM

 
Estelle v. Gamble | US Law | LII / Legal Information Institute https://www.law.corne!l.edu/supremecourt/text/429/97

refusal to work in early January. He told the committee that he could not work because
of his severe back pain and his high blood pressure. Captain Blunt testified that
Gamble was in "first class" medical condition. The committee, with no further medical
examination or testimony, placed respondent in solitary confinement.

Four days later, on February 4, at 8 am., respondent asked to see a doctor for chest
pains and "blank outs.” It was not until 7:30 that night that a medical assistant
examined him and ordered him hospitalized. The following day, a Dr. Heaton
performed an electrocardiogram; one day later, respondent was placed on Quinidine
for treatment of irregular cardiac rhythm and moved to administrative segregation. On
February 7, respondent again experienced pain in his chest, left arm, and back and
asked to see a doctor. The guards refused. He asked again the next day. The guards
again refused. Finally, on February 9, he was allowed to see Dr. Heaton, who ordered
the Quinidine continued for three more days. On February 11, he swore out his
complaint.

The gravamen of respondent's § 1983 complaint is that petitioners have subjected him
to cruel and unusual! punishment in violation of the Eighth Amendment, made
applicable to the States by the Fourteenth. !"®lSee Robinson v. California,[p102] 370
U.S. 660 (1962). We therefore base our evaluation of respondent's complaint on those
Amendments and our decisions interpreting them.

 

The history of the constitutional prohibition of "cruel and unusual punishments" has
been recounted at length in prior opinions of the Court, and need not be repeated
here. See, e.g., Gregg v. Georgia, 428 U.S. 153, 169-173 (1976) (joint opinion of
STEWART, POWELL, and STEVENS, JJ. (hereinafter joint opinion)); see also
Granucci, Nor Cruel and Unusual Punishment Inflicted: The Original Meaning, 57
Calif.L.Rev. 839 (1969). It suffices to note that the primary concern of the drafters was
to proscribe "torture[s]" and other "barbar[ous]" methods of punishment. /d. at 842.
Accordingly, this Court first applied the Eighth Amendment by comparing challenged
methods of execution to concededly inhuman techniques of punishment. See
Witkerson v. Utah, 99 U.S. 130, 136 (1879) (‘[I]t is safe to affirm that punishments of
torture . . . and all others in the same line of unnecessary cruelty, are forbidden by that
amendment . . .”); in re Kemmler, 136 U.S. 436, 447 (1890) ("Punishments are crue!
when they involve torture or a lingering death. . . .").

 

Our more recent cases, however, have held that the Amendment proscribes more
than physically barbarous punishments. See, e.g., Gregg v. Georgia, supra at 171
(joint opinion); Trop v. Dulles, 356 U.S. 86, 100-101 (1958); Weems v. United States,

4 of 16 1/5/2020, 4:33 PM
Estelle v. Gamble | US Law | LII / Legal Information Institute https://www.law.cornell.edu/supremecourt/text/429/97

5 of 16

217 U.S. 349, 373 (1910). The Amendment embodies "broad and idealistic concepts
of dignity, civilized standards, humanity, and decency . . . ," Jackson v. Bishop, 404
F.2d 571, 579 (CA8 1968), against which we must evaluate penal measures. Thus, we
have held repugnant to the Eighth Amendment punishments which are incompatible
with "the evolving standards of decency that mark the progress of a maturing society,"
Trop v. Dulles, supra at 101; see also Gregg v. Georgia, supra at 172-173 (joint
opinion); Weems v. United States, supra at 378, [p103] or which "involve the
unnecessary and wanton infliction of pain," Gregg v. Georgia, supra at 173 (joint
opinion); see also Louisiana ex rel. Francis v. Resweber, 329 U.S. 459, 463 (1947);
Wilkerson v. Utah, supra at 136, [971

These elementary principles establish the government's obligation to provide medical
care for those whom it is punishing by incarceration. An inmate must rely on prison
authorities to treat his medical needs; if the authorities fail to do so, those needs will
not be met. In the worst cases, such a failure may actually produce physical “torture or
a lingering death,” in re Kemmier, supra, the evils of most immediate concern to the
drafters of the Amendment. in less serious cases, denial of medical care may result in
pain and suffering which no one suggests would serve any penological purpose. Cf
Gregg v. Georgia, supra, at 182-183 (joint opinion). The infliction of such unnecessary
suffering is inconsistent with contemporary standards of decency as manifested in
modern legislation ""Ieodifying the common [p104] law view that "it is but just that the
public be required to care for the prisoner, who cannot, by reason of the deprivation of
his liberty, care for himself." £99

We therefore conclude that deliberate indifference to serious medical needs of
prisoners constitutes the "unnecessary and wanton infliction of pain," Gregg v.
Georgia, supra, at 173 (joint opinion), proscribed by the Eighth Amendment. This is
true whether the indifference is manifested by prison doctors in their response to the
prisoner's needs '""9] or by prison guards in intentionally denying or delaying access to
medical [p105] care '"""] or intentionally interfering with the treatment once prescribed.
[n12] Regardless of how evidenced, deliberate indifference to a prisoner's serious
illness or injury states a cause of action under § 1983.

This conclusion does not mean, however, that every claim by a prisoner that he has
not received adequate medical treatment states a violation of the Eighth Amendment.
An accident, although it may produce added anguish, is not on that basis alone to be
characterized as wanton infliction of unnecessary pain. In Louisiana ex rel. Francis v.
Resweber, 329 U.S. 459"] 329 U.S. 459 (1947), for example, the Court concluded that
it was not unconstitutional to force a prisoner to undergo a second effort to electrocute
him after a mechanical malfunction had thwarted the first attempt. Writing for the

1/5/2020, 4:33 PM

 
Estelle v. Gambie | US Law | LH / Legal Information Institute hitps://www.law.cornell.edu/supremecourt/text/429/97

6 of 16

plurality, Mr. Justice Reed reasoned that the second execution would not violate the
Eighth Amendment because the first attempt was an “unforeseeable accident." /d. at
464. Mr. Justice Frankfurter's concurrence, based solely on the Due Process Clause
of the Fourteenth Amendment, concluded that, since the first attempt had failed
because of "an innocent misadventure,” id. at 470, the second would not be
“repugnant to the conscience of mankind," id. at 471, quoting 329 U.S. 459 (1947),
for example, the Court concluded that it was not unconstitutional to force a prisoner to
undergo a second effort to electrocute him after a mechanical malfunction had
thwarted the first attempt. Writing for the plurality, Mr. Justice Reed reasoned that the
second execution would not violate the Eighth Amendment because the first attempt
was an "unforeseeable accident." /d. at 464. Mr. Justice Frankfurter's concurrence,
based solely on the Due Process Clause of the Fourteenth Amendment, concluded
that, since the first attempt had failed because of “an innocent misadventure,” id. at
470, the second would not be "repugnant to the conscience of mankind,” id. at 471,
quoting Palko v. Connecticut, 302 U.S. 319, 323 (1937). In"91

Similarly, in the medical context, an inadvertent failure to provide adequate medical
care cannot be said to constitute “an unnecessary and wanton infliction of pain" or to
be [p106] “repugnant to the conscience of mankind." Thus, a complaint that a
physician has been negligent in diagnosing or treating a medical condition does not
state a valid claim of medical mistreatment under the Eighth Amendment. Medical
malpractice does not become a constitutional violation merely because the victim is a
prisoner. In order to state a cognizable claim, a prisoner must allege acts or omissions
sufficiently harmful to evidence deliberate indifference to serious medical needs. It is
only such indifference that can offend "evolving standards of decency" in violation of
the Eighth Amendment. §""41

Against this backdrop, we now consider whether respondent's complaint states a
cognizable § 1983 claim. The handwritten pro se document is be liberally construed.
As the Court unanimously held in Haines v. Kerner, 404 U.S. 519 (1972), a pro se
complaint, “however inartfully pleaded," must be held to “less stringent standards than
formal pleadings drafied by lawyers" and can only be dismissed for failure to state a
claim if it appears “beyond doubt that the plaintiff can prove no set of facts in support
of his claim which would entitle him to relief." /d. at 520-521, quoting Conley v.
Gibson, 355 U.S. 41, 45-46 (1957). [p107]

Even applying these liberal standards, however, Gamble's claims against Dr. Gray,

both in his capacity as treating physician and as medical director of the Corrections
Department, are not cognizable under § 1983. Gamble was seen by medical

1/3/2020, 4:33 PM

 
Estelle v. Gamble | US Law | LIE/ Legal Information Institute https://www.law.cornell.edu/supremecourt/text/429/97

7 of 16

personnel on 17 occasions spanning a three-month period: by Dr. Astone five times;
by Dr. Gray twice; by Dr. Heaton three times; by an unidentified doctor and inmate
nurse on the day of the injury; and by medical assistant Blunt six times. They treated
his back injury, high blood pressure, and heart problems. Gamble has disclaimed any
objection to the treatment provided for his high blood pressure and his heart probiem;
his complaint is "based solely on the lack of diagnosis and inadequate treatment of his
back injury." Response to Pet. for Cert. 4; see also Brief for Respondent 19. The
doctors diagnosed his injury as a lower back strain and treated it with bed rest, muscle
relaxants, and pain relievers. Respondent contends that more should have been done
by way of diagnosis and treatment, and suggests a number of options that were not
oursued. /d. at 17, 19. The Court of Appeals agreed, stating:

Certainly an X-ray of [Gamble's] lower back might have been in order and other tests
conducted that would have led to appropriate diagnosis and treatment for the daily
pain and suffering he was experiencing.

516 F.2d at 941. But the question whether an X-ray -- or additional diagnostic
techniques or forms of treatment -- is indicated is a classic example of a matter for
medical judgment. A medical decision not to order an X-ray, or like measures, does
not represent cruel and unusual punishment. At most, it is medical malpractice, and,
as such, the proper forum is the state court under the Texas Tort Claims Act. "51 The
Court of Appeals was in error in holding that the alleged insufficiency of the [p108]
medical treatment required reversal and remand. That portion of the judgment of the
District Court should have been affirmed. [""4

The Court of Appeals focused primarily on the alleged actions of the doctors, and did
not separately consider whether the allegations against the Director of the Department
of Corrections, Estelle, and the warden of the prison, Husbands, stated a cause of
action. Although we reverse the judgment as to the medical director, we remand the
case to the Court of Appeals to allow it an opportunity to consider, in conformity with
this opinion, whether a cause of action has been stated against the other prison
officials.

It is so ordered.

MR. JUSTICE BLACKMUN concurs in the judgment of the Court.
1. Title 42 U.S.C. § 1983 provides:

Every person who, under color of any statute, ordinance, regulation, custom, or
usage, of any State or Territory, subjects, or causes to be subjected, any citizen of the
United States or other person within the jurisdiction thereof to the deprivation of any

1/5/2020, 4:33 PM

 

 
stelle v. Gamble | US Law | LI / Legal Information Institute https://www.law.cornell.edu/supremecourt/text/429/97

8 of 16

rights, privileges, or immunities, secured by the Constitution and laws, shall be liable
to the party injured in an action at law, suit in equity, or other proper proceeding for
redress.

2. It appears that the petitioner-defendants were not even aware of the suit until it reached the Court of
Appeals. Tr. of Oral Arg. 7, 13-15. This probably resulted because the District Court disrnissed the complaint
simultaneously with granting leave to file it in forma pauperis.

3. His complaint states that the bale weighed "6.00 pound.” The Court of Appeals interpreted this to mean 600
pounds. 516 F.2d 937, 938 (CAS 1975).

4. The names and descriptions of the drugs administered to respondent are taken from his complaint. App.
A-5 - A-1i, and his brief, at 19-20.

5. There are a number of terms in the complaint whose meaning is unclear and, with no answer from the
State, must remain so. For example, "administrative segregation” is never defined. The Court of Appeals
deemed it the equivalent of solitary confinement. 516 F.2d at 939. We note, however, that Gamble stated he
was in “administrative segregation" when he was in the "32A-7 five building" and "32A20 five building," but
when he was in "solitary confinement,” he was in "3102 five building."

6. The Eighth Amendment provides:

Excessive bail shall not be required, nor excessive fines imposed, nor cruel and
unusual punishments inflicted.

At oral argument, counsel for respondent agreed that his only claim was based on the
Eighth Amendment. Tr. of Oral Arg. 42-43.

7. The Amendment also prescribes punishments grossly disproportionate to the severity of the crime, Gregg
v. Georgia, 428 U.S. 153, 173 (1976) (joint opinion); Weems v. United States, 217 U.S. 349, 367 (1910), and it
imposes substantive limits on what can be made criminal and punished, Robinson v. California, 370 U.S. 660
(1962). Neither of these principles is involved here.

8, See, @.g., Ala.Code Tit. 45, § 125 (1958); Alaska Stat. § 33.30.050 (1975); Ariz.Rev.Stat.Ann. § 31-201.01
(Supp. 1975); Conn.Gen.Stat.Ann. § 18-7 (1975); Ga.Code Ann. § 77-309(e) (1973); Idaho Code § 20-209
(Supp. 1976); ItlAnn.Stat. c. 38, § 103-2 (1970); ind, Ann. Stat. § 11-1-1.1-30.5 (1973); Kan.Stat.Ann.

§ 75-5429 (Supp. 1975); Md.Ann.Code Art. 27 § 698 (1976); Mass.Ann.Laws, c. 127, § 90A (1974);
Mich.Stat.Ann. § 14.84 (1969); Miss.Code Ann. § 47-1-57 (1972); Mo.Ann.Stat. § 221.120 (1962);
Neb.Rev.Stat. § 83-181 (1971); N.H.Rev.Stat.Ann. § 619.9 (1974); N.M.Stat.Ann. § 42-2-4 (1972); Tenn.Code
Ann. §§ 44-318, 41-1115, 41-1226 (1975); Utah Code Ann. §§ 64-9-13, 64-9-19, 64-9-20, 64-9-53 (1968);
Va.Code Ann. §§ 32-81, 32-82 (1973); W.Va.Code Ann. § 25-1-16 (Supp. 1976); Wyo.Stat Ann. § 18-299
(1959).

Many States have also adopted regulations which specify, in varying degrees of detail,
the standards of medical care to be provided to prisoners. See Comment, The Rights
of Prisoners to Medical Care and the Implications for Drug-Dependent Prisoners and
Pretrial Detainees, 42 U.Chi.L.Rev. 705, 708-709 (1975).

Model correctional legislation and proposed minimum standards are all in accord. See
American Law Institute, Model Penal Code §§ 303.4, 304.5 (1962); Nationai Advisory

1/5/2020, 4:33 PM

 

 

 
Estelle v. Gamble | US Law j LII / Legal Information Institute https://www.law.cornell.edu/supremecourt/text/429/97

9 of 16

Commission on Criminal Justice Standards and Goals, Standards on Rights of
Offenders, Standard 2.6 (1973); National Council on Crime and Delinquency, Model
Act for the Protection of Rights of Prisoners, § 1(b) (1972); National Sheriffs’
Association, Standards for Inmates’ Legal Rights, Right No. 3 (1974); Fourth United
Nations Congress on Prevention of Crime and Treatment of Offenders, Standard
Minimum Rules for the Treatment of Prisoners, Rules 22-26 (1955). The foregoing

may all be found in U.S. Dept. of Justice, Law Enforcement Assistance Administration,
Compendium of Model Correctional Legislation and Standards (2d ed. 1975).

9. Spicer v. Williamson, 191 N.C. 487, 490, 132 S.E. 291, 293 (1926).

10.See, e.g., Williams v. Vineent, 508 F.2d 541 (CA2 1974) (doctor's choosing the "easier and less efficacious
treatment" of throwing away the prisoner's ear and stitching the stump may be attributable to “deliberate
indifference . . . , rather than an exercise of professional judgment"); Thomas v. Pate, 493 F.2d 157, 158
(CA7), cert. denied sub nom. Thomas v. Cannon, 419 U.S. 879 (1974) (injection of penicillin with knowledge
that prisoner was allergic, and refusal of doctor to treat allergic reaction); Jones v. Lockhart, 484 F.2d 1192
(CA8 1973) (refusal of paramedic to provide treatment); Martinez v. Mancusi, 443 F.2d 921 (CA2 1970), cert.
denied, 401 U.S. 983 (1971) (prison physician refuses to administer the prescribed pain killer and renders leg
surgery unsuccessful by requiring prisoner to stand despite contrary instructions of surgeon).

11.See, e.g., Westlake v. Lucas, 537 F.2d 857 (CA6 1976), Thomas v. Pate, supra at 158-159; Fitzke v.
Shappell, 468 F.2d 1072 (CA6 1972); Hutchens v. Alabama, 466 F.2d 507 (CA5 1972), Riley v. Rhay, 407 F.2d
496 (CA9 1969); Edwards v. Duncan, 355 F.2d 993 (CA4 1966); Hughes v. Noble, 295 F.2d 495 (CA5 1964).

12. See, e.g., Wilbron v. Hutto, 509 F.2d 621, 622 (CA8 1975); Campbell v. Beto, 460 F.2d 765 (CAS 1972);
Martinez v. Mancusi, supra; Tolbert v. Eyman, 434 F.2d 625 (CA9 1970), Edwards v. Duncan, supra.

13, He noted, however, that "a series of abortive attempts" or "a single, cruelly willful attempt" would present a
different case. 329 U.S. at 471.

14. The Courts of Appeals are in essential agreement with this standard. All agree that mere allegations of
malpractice do not state a claim, and, while their terminology regarding what is sufficient varies, their results
are not inconsistent with the standard of deliberate indifference. See Page v. Sharpe, 487 F.2d 567, 569 (CA1
1973); Williams v. Vincent, supra at 544 (uses the phrase "deliberate indifference"); Gitilemacker v. Prasse,
428 F.2d 1, 6 (CA3 1970); Russell v. Sheffer 528 F.2d 318 (CA4 1975); Newman v. Alabama, 503 F.2d 1320,
1330 n. 14 (CA5 1974), cert. denied, 421 U.S. 948 (1975) (“callous indifference”); Westlake v. Lucas, supra at
860 (“deliberate indifference"); Thomas v. Pate, supra at 158; Wilbron v. Hufto, supra at 622 ("deliberate
indifference"); Tolbert v. Eyman, supra at 626; Dewell v.Lawson, 489 F.2d 877, 881-882 (CA10 1974).

15. Tex.Rev.Civ.Stat., Art. 6252-19, § 3 (Supp. 1976). Petitioners assured the Court at argument that this
statute can be used by prisoners to assert malpractice claims. Tr. of Oral Arg. 6.

16, Contrary to MR. JUSTICE STEVENS' assertion in dissent, this case signals no retreat from Haines v.
Kerner, 404 U.S, 519 (1972). in contrast to the general allegations in Haines, Gamble's complaint provides a
detailed factual accounting of the treatment he received. By his exhaustive description, he renders
speculation unnecessary. It is apparent from his complaint that he received extensive medical care and that
the doctors were not indifferent to his needs.

TOP

1/5/2020, 4:33 PM

 

 
Estelle v. Gamble | US Law | LI / Legal information Institute https://www.iaw.cornell edu/supremecourt/text/429/97

10 of 16

Dissent
STEVENS, J., Dissenting Opinion
MR. JUSTICE STEVENS, dissenting.

Most of what is said in the Court's opinion is entirely consistent with the way the lower
federal courts have been processing claims that the medical treatment of prison
inmates is so inadequate as to constitute the cruel and unusual punishment prohibited
by the Eighth Amendment. { have no serious disagreement with the way this area of
the law has developed thus far, or with the probable impact of this opinion.
Nevertheless, there are three reasons why | am unable to join it. First, insofar as the
opinion orders the dismissal of the complaint against the chief medical [p109] officer
of the prison, it is not faithful to the rule normally applied in construing the allegations
in a pleading prepared by an uncounseled inmate. Second, it does not adequately
explain why the Court granted certiorari in this case. Third, it describes the State's
duty to provide adequate medical care to prisoners in ambiguous terms which
incorrectly relate to the subjective motivation of persons accused of violating the
Eighth Amendment, rather than to the standard of care required by the Constitution.

The complaint represents a crude attempt to challenge the system of administering
medical care in the prison where Gamble is confined. Fairly construed, the complaint
alleges that he received a serious disabling back injury in November, 1973, that the
responsible prison authorities were indifferent to his medical needs, and that, as a
result of that indifference, he has been mistreated and his condition has worsened.

The indifference is allegedly manifested not merely by the failure or refusal to
diagnose and treat his injury properly, but also by the conduct of the prison staff.
Gamble was placed in solitary confinement for prolonged periods as punishment for —
refusing to perform assigned work which he was physically unable to perform. [9 The
only medical evidence presented to the disciplinary committee was the statement of a
medical assistant that he was in first-class condition, when in fact he was suffering not
only from the back sprain but from high blood pressure. Prison guards refused [p110]
to permit him to sleep in the bunk that a doctor had assigned. On at least one
occasion, a medical prescription was not filled for four days because it was lost by
staff personnel. When he suffered chest pains and blackouts while in solitary, he was
forced to wait 12 hours to see a doctor because clearance had to be obtained from the
warden. His complaint also draws into question the character of the attention he
received from the doctors and the inmate nurse in response to his 17 attempts to
obtain proper diagnosis and treatment for his condition. However, apart from the

1/5/2020, 4:33 PM

 

 
Estelle v. Gamble | US Law | Lil / Legal Information institute https://www.law.cornell.edu/supremecourt/text/429/97

il of 16

medical director who saw him twice, he has not sued any of the individuals who saw
him on these occasions. In short, he complains that the system as a whole is
inadequate.

On the basis of Gamble's handwritten complaint, it is impossible to assess the quality
of the medical attention he received. As the Court points out, even if what he alleges
is true, the doctors may be guilty of nothing more than negligence or malpractice. On
the other hand, it is surely not inconceivable that an overworked, undermanned
medical staff in a crowded prison ["2) is following the expedient course of routinely
prescribing nothing more than pain killers when a thorough diagnosis would disclose
an obvious need for remedial treatment. "9! Three fine judges [p111] sitting on the
United States Court of Appeals for the Fifth Circuit 4] thought that enough had been
alleged to require some inquiry into the actual facts. If this Court meant what it said in
Haines v. Kerner, 404 U.S. 519, these judges were clearly right. '°§l[p112]

The Haines test is not whether the facts alleged in the complaint would entitle the
plaintiff to relief. Rather, it is whether the Court can say with assurance on the basis of
the complaint that, beyond any doubt, no set of facts could be proved that would
entitle the plaintiff to relief. "*l The reasons for the Haines test are manifest. A pro se
complaint provides an unsatisfactory foundation for deciding the merits of important
questions, because typically it is inartfully drawn, unclear, and equivocal, and because
thorough pleadings, affidavits, and possibly an evidentiary hearing will usually bring
out facts which simplify or make unnecessary the decision of questions presented by
the naked complaint. "7l[p113]

Admittedly, it tempting to eliminate the meritless compiaint at the pleading stage.
Unfortunately, this "is another instance of judicial haste which, in the long run, makes
waste," Dioguardi v. Durning 139 F.2d 774, 775 (CA2 1944) (Clark, J.), cited with
approval in Haines v. Kerner, supra at 521. in the instant case, if the District Court had
resisted the temptation of premature dismissal, the case might long since have ended
with the filing of medical records or affidavits demonstrating adequate treatment.
Likewise, if the decision of the Fifth Circuit reinstating the complaint had been allowed
to stand and the case had run its normal course, the litigation probably would have
come fo an end without the need for review by this Court. Even if the Fifth Circuit had
wrongly decided the pleading issue, no great harm would have been done by requiring
the State to produce its medical records and move for summary judgment. Instead,
the case has been prolonged by two stages of appellate review, and is still not over:
the case against two of the defendants may still proceed, and even the [p114] claims
against the prison doctors have not been disposed of with finality, ["81

The principal beneficiaries of today's decision will not be federal judges, very little of

1/5/2020, 4:33 PM

 
Estelle v. Gamble | US Law | LH / Legal Information Institute https:/Avww,law.cornell.edu/supremecourt/text/429/97

2 of 16

whose time will be saved, but rather the "writ-writers" within the prison wails, whose
semiprofessional services will be in greater demand. | have no doubt about the ability
of such a semiprofessional to embellish this pleading with conclusory allegations
which could be made in all good faith and which would foreclose a dismissal without
any response from the State. It is unfortunate that today's decision will increase
prisoners' dependence on those writ-writers. See Cruz v. Beto, 405 U.S. 319, 327 n. 7
(REHNQUIST, J., dissenting).

il

Like the District Court's decision to dismiss the complaint, this Court's decision to hear
this case, in violation of its normal practice of denying interlocutory review, see[p115]
R. Stern & E. Gressman, Supreme Court Practice 180 (4th ed.1969), ill-serves the
interest of judicial economy. Frankly, | was, and still am, puzzled by he Court's
decision to grant certiorari. "*! If the Court merely thought the Fifth Circuit misapplied
Haines v. Kerner by reading the complaint to liberally, the grant of certiorari is
inexplicable. On the other hand, if the Court thought that, instead of a pleading
question, the case presented an important constitutional question about the State's
duty to provide medical care to prisoners, the crude allegations of this complaint do
not provide the kind of factual basis "7°l the Court normally requires as a predicate for
the adjudication of a novel and serious constitutional issue, see, e.g., Rescue Army v.
Municipal Court, 331 U.S. 549, 568-575; Ellis v. Dixon, 349 U.S. 458, 464; Wainwright
v. City of New Orleans, 392 U.S. 598 (Harlan, J., concurring). ""*] Moreover, as the
Court notes, all the Courts of Appeals to consider the question have reached
substantially the same conclusion that the Court adopts. Ante at 106 n. 14. Since the
Court seldom takes a case merely to reaffirm settled law, | fail to understand why it
has chosen to make this case an exception to its normal practice. [p116]

By its reference to the accidental character of the first unsuccessful attempt to
electrocute the prisoner in Louisiana ex rel. Francs v. Resweber, 329 U.S. 459, see
ante at 105, and by its repeated references to "deliberate indifference" and the
"intentional" denial of adequate medical care, | believe the Court improperly attaches
significance to the subjective motivation of the defendant as a criterion for determining
whether cruel and unusual punishment has been inflicted. !"12] Subjective motivation
may well determine what, if any, remedy is appropriate against a particular defendant.
However, whether the constitutional standard has been violated should turn on the
character of the punishment, rather than the motivation of the individual who inflicted
it. 919] Whether the conditions in Andersonville were the [p117] product of design,
negligence, or mere poverty, they were cruel and inhuman.

1/5/2020, 4:33 PM

 

 
Estelle v. Gamble | US Law | Lil / Legal Information Institute https://www.law.cornell.edu/supremecourt/text/429/97

13 of 16

In sum, | remain convinced that the petition for certiorari should have been denied. It
having been granted, | would affirm the judgment of the Court of Appeals.

1. In his complaint, Gamble alleged that he had been placed in administrative segregation and remained there
through December and January. At the end of January, he was placed in solitary confinement. in an affidavit
filed in the Court of Appeals the following December, see n. 8, infra, Gambie alleged that, with the exception

of one day in which he was taken out of solitary to be brought before the disciplinary committee, he had
remained in solitary up to the date of the affidavit.

2, According to a state legislative report quoted by the Court of Appeals, the Texas Department of Corrections
has had at various times one to three doctors to care for 17,000 inmates with occasional part-time help. 516
F.2d 937, 940-941, n. 1 (1975).

3. This poorly drafted complaint attempts to describe conditions which resemble those reported in other prison
systems. For instance, a study of the Pennsylvania prison system reported:

When ill, the prisoner's point of contact with a prison's health care program is the sick
call line. Access may be barred by a guard, who refuses to give the convict a hospital
pass out of whimsy or prejudice, or in light of a history of undiagnosed complaints. At
sick call, the convict commonly first sees a civilian paraprofessional or a nurse, who
may treat the case with a placebo without actual examination, history-taking or
recorded diagnosis. Even seeing the doctor at some prisons produces no more than
aspirin for symptoms, such as dizziness and fainting, which have persisted for years.

Health Law Project, University of Pennsylvania, Health Care and Conditions in
Pennsylvania's State Prisons, in American Bar Association Commission on
Correctional Facilities and Services, Medical and Health Care in Jails, Prisons, and
Other Correctional Facilities: A Compilation of Standards and Materials 71, 81-82
(Aug.1974).

A legislative report on California prisons found:

By far, the area with the greatest problem at the hospital [at one major prison], and
perhaps at all the hospitals, was that of the abusive doctor-patient relationship.
Although the indifference of M. T. A.s [medical technical assistants] toward medical
complaints by inmates is not unique at Folsom, and has been reported continuously
elsewhere, the calloused and frequently hostile attitude exhibited by the doctors is
uniquely reprehensible. . . .

Typical complaints against [one doctor] were that he would . . . not adequately
diagnose or treat a patient who was a disciplinary problem at the prison. . . .

Assembly Select Committee on Prison Reform and Rehabilitation, An Examination of
California's Prison Hospitals, 661 (1972).

These statements by responsible observers demonstrate that it is far from fanciful to

1/5/2020, 4:33 PM

 

 

 

 
Estelle v. Gamble | US Law | LIT / Legal Information Institute hitps://www.law.cornell .edu/supremecourt/text/429/97

\4 of 16

read a prisoner's complaint as alleging that only pro forma treatment was provided.

4, The panel included Mr. Justice Clark, a retired member of this Court, sitting by designation, and Circuit
Judges Goldberg and Ainsworth.

5. In Haines, a unanimous Supreme Court admonished the federal judiciary to be especially solicitous of the
problems of the uneducated inmate seeking to litigate on his own behalf. The Court said:

Whatever may be the limits on the scope of inquiry of courts into the internal
administration of prisons, allegations such as those asserted by petitioner, however
inartfully pleaded, are sufficient to call for the opportunity to offer supporting evidence.
We cannot say with assurance that under the allegations of the pro se complaint,
which we hold to less stringent standards than formal pleadings drafted by lawyers, it
appears "beyond doubt that the plaintiff can prove no set of facts in support of his
claim which would entitle him to relief." Conley v. Gibson, 355 U.S. 41, 45-46 (1957).
See Dioguardi v. Durning, 139 F.2d 774 (CA2 1944).

404 U.S. at 520-521. Under that test, the complaint should not have been dismissed
without, at the very minimum, requiring some response from the defendants. It
appears from the record that, although the complaint was filed in February, instead of
causing it to be served on the defendants, as required by Fed.Rule Civ.Proc. 4, the
Clerk of the District Court referred it to a magistrate, who decided in June that the
case should be dismissed before any of the normal procedures were even
commenced. At least one Circuit has held that dismissal without service on the
defendants is improper, Nichols v. Schubert, 499 F.2d 946 (CA7 1974). The Court's
disposition of this case should not be taken as an endorsement of this practice since
the question was not raised by the parties.

6. This is the test actually applied in Haines, for, although the Court ordered the complaint reinstated, it
expressly "intimate[d] no view whatever on the merits of petitioner's allegations," 404 U.S. at 521. It is
significant that the Court took this approach despite being pressed by the State to decide the merits. As in this
case, the State argued forcefully that the facts alleged In the complaint did not amount to a constitutional
violation. (Only in one footnote in its 51-page brief did the State discuss the pleading question, Brief for
Respondents 22-23, n. 20, in No. 70-5025, O.T. 1971.) Yet this Court devoted not a single word of its opinion
to answering the argument that no constitutional violation was alleged.

7. Thus, Haines teaches that the decision on the merits of the complaint should normally be postponed until
the facts have been ascertained. The same approach was taken in Polk Co. v. Glover 305 U.S. 5, in which
the Court reversed the dismissal of a complaint, without intimating any view of the constitutional issues, on
"[t]lhe salutary principle that the essential facts should be determined before passing upon grave constitutional
questions. .. ." fd. at 10. See aiso Borden's Co. v. Baldwin, 293 U.S. 194, 213 (Cardozo and Stone, JJ.,
concurring in result). This approach potentially avoids the necessity of ever deciding the constitutional issue,
since the facts as proved may remove any constitutional question. Alternatively, a more concrete record will
be available on which to decide the constitutional issues. See generally Rescue Army v. Municipal Court, 331
U.S. 549, 574-575. Even when constitutional principles are not involved, it is important that “the conceptual
legal theories be explored and assayed in the light of actual facts, not as a pleader's supposition," so that

1/5/2020, 4:33 PM

 

 

 
Estelle v. Gamble | US Law | LII / Legal Information institute https://www.law.cornell.edu/supremecourt/text/429/97

{5 of 16

courts may aveid “elucidating legal responsibilities as to facts which may never be." Shull v. Pilot Life ins. Co.,
313 F.2d 445, 447 (CA5 1963).

8. In an affidavit filed in the Court of Appeals, Gamble states that he has been transferred to another prison,
placed in solitary confinement, and denied any medical care at all. These conditions allegedly were continuing
on December 3, 1974, the date of the affidavit. The Court of Appeals apparently considered these allegations,
as shown by a reference to

the fact that [Gamble] has spent months in solitary confinement without medical care
and stands a good chance of remaining that way without intervention,

516 F.2d at 941. Presumably the Court's remand does not bar Gamble from pursuing
these charges, if necessary through filing a new complaint or formal amendment of
the present complaint. The original complaint also alleged that prison officials failed to
comply with a doctor's order to move Gamble to a lower funk, that they put him in
solitary confinement when he claimed to be physically unable to work, and that they
refused to allow him to see a doctor for two days while he was in solitary. Gamble's
medical condition is relevant to all these allegations. It is therefore probable that the
medical records will be produced and that testimony will be elicited about Gamble's
medical care. If the evidence should show that he in fact sustained a serious injury
and received only pro forma care, he would surely be allowed to amend his pleading
to reassert a claim against one or more of the prison doctors.

9.

The only remarkable thing about this case is its presence in this Court. For the case
involves no more than the application of well settled principles to a familiar situation,
and has little significance except for the respondent. Why certiorari was granted is a

mystery to me -- particularly at a time when the Court is thought by many to be
burdened by too heavy a caseload.

Butz v. Glover Livestock Comm'n Co., 411 U.S. 182, 189 (STEWART, J., dissenting).

10. As this Court notes, anie at 100 n. 5, even the meaning of some of the terms used in the complaint is
unclear.

11. If this was the reason for granting certiorari, the writ should have been dismissed as improvidently granted
when it became clear at oral argument that the parties agreed on the constitutional standard and disagreed
only as to its application to the allegations of this particular complaint. See Tr. of Oral Arg. 38, 48.

12. As the four dissenting Justices in Resweber pointed out:

The intent of the executioner cannot lessen the torture or excuse the result. It was the
statutory duty of the state officials to make sure that there was no failure.

329 U.S. at 477 (Burton, J., joined by Douglas, Murphy, and Rutledge, JJ.).

13. The Court indicates the Eighth Amendment is violated "by prison guards in intentionally denying or

1/5/2020, 4:33 PM

 
‘stelle v. Gamble | US Law | LII / Legal Information Institute https://www. law.cornell.edu/supremecourt/text/429/97

16 of 16

delaying access to medical care or intentionally interfering with the treatment once prescribed.” Ante at
104-105. if this is meant to indicate that intent is a necessary part of an Eighth Amendment violation, |
disagree. If a State elects to impose imprisonment as a punishment for crime, | believe it has an obligation to
provide the persons in its custody with a health care system which meets minimal standards of adequacy. As
a part of that basic obligation, the State and its agents have an affirmative duty to provide reasonable access
to medical care, to provide competent, diligent medical personnel, and to ensure that prescribed care is in fact
delivered. For denial of medical care is surely not part of the punishment which civilized nations may impose
for crime.

Of course, not every instance of improper health care violates the Eighth Amendment. Like the rest
of us, prisoners must take the risk that a competent, diligent physician will make an error. Such an
error may give rise to a tort claim, but not necessarily to a constitutional claim. But when the State
adds to this risk, as by providing a physician who does not meet minimum standards of

competence or diligence or who cannot give adequate care because of an excessive caseload or
inadequate facilities, then the prisoner may suffer from a breach of the State's constitutional duty.

Accessibility About LII Contact us Advertise here Help Terms of use

Privacy

 

1/3/2020, 4:33 PM

 
ith Amendment | U.S. Constitution | US Law |.LIE/ Legal In... hitps://www.law.cornell edu/constitution/eighth amendment

WY 80:01 “GLOZ/SZ/TE EJoe

Li] > U.S. Constitution > Eighth Amendment

Eighth Amendment

Most often mentioned in the context of the death penalty, the Eighth
Amendment prohibits cruel and unusual punishments, but also
mentions “excessive fines” and bail. The “excessive fines” clause
surfaces (among other places) in cases of civil and criminal forfeiture,
for example when property is seized during a drug raid.

Learn more ...

Amendment VIII

Excessive bail sha!| not be required, nor excessive fines imposed, nor cruel
and unusual punishments inflicted.

< Seventh Amendment up Ninth Amendment >

 

eS.
Constitution
Toolbox

e Explanation of
the
Constitution -

“4 : EN9S/9049 110 PM

“-[uyAas.ia[-mMo0/s}1N09-JOLYSIp / eiopay/soseo/uios eysnl mey//:sdyy 09 dO LNSWLYVddd ALNNOD SON ‘A NOLONIAOD |
14th Amendment | U.S. Constitution | US Law | LII / Legal Inf... htips://www.law.comeli.edu/constitution/amendmentxiv

1 of 4

14th Amendment

The Fourteenth Amendment addresses many aspects of citizenship and the
rights of citizens. The most commonly used -- and frequently litigated --
phrase in the amendment is “equal protection of the laws", which figures
prominently in a wide variety of landmark cases, including Brown v. Board of
Education (racial discrimination), Roe v. Wade (reproductive rights), Bush v.
Gore (election recounts), Reed v. Reed (gender discrimination), and University
of California v. Bakke (racial quotas in education). See more...

Amendment XIV

Section 1.

All persons born or naturalized in the United States, and subject to the jurisdiction
thereof, are citizens of the United States and of the state wherein they reside. No
state shall make or enforce any law which shall abridge the privileges or immunities
of citizens of the United States; nor shall any state deprive any person of life,
liberty, or property, without due process of law; nor deny to any person within its
jurisdiction the equal protection of the laws.

Section 2.

Representatives shall be apportioned among the several states according to their
respective numbers, counting the whole number of persons in each state, excluding
Indians not taxed. But when the right to vote at any election for the choice of
electors for President and Vice President of the United States, Representatives in
Congress, the executive and judicial officers of a state, or the members of the
legislature thereof, is denied to any of the male inhabitants of such state, being
twenty-one years of age, and citizens of the United States, or in any way abridged,
except for participation in rebellion, or other crime, the basis of representation
therein shall be reduced in the proportion which the number of such male citizens

8/6/2019, 4:52 PM

 

 
4th Amendment | U.S. Constitution | US Law} LI / Legal Inf... hittps://Awww.law.comell_edu/constitution/amendmentxiv

of 4

Section 3.

No person shall be a Senator or Representative in Congress, or elector of President
and Vice President, or held any office, civil or military, under the United States, or
under any state, who, having previously taken an oath, as a member of Congress,
or as an officer of the United States, or as a member of any state legislature, or as
an executive or judiciai officer of any state, to support the Constitution of the United
States, shall have engaged in insurrection or rebellion against the same, or given aid
or comfort to the enemies thereof. But Congress may by a vote of two-thirds of each
House, remove such disability.

Section 4.

The validity of the public debt of the United States, authorized by law, including
debts incurred for payment of pensions and bounties for services in suppressing
insurrection or rebellion, shall not be questioned. But neither the United States nor
any state shall assume or pay any debt or obligation incurred in aid of insurrection
or rebellion against the United States, or any claim for the loss or emancipation of
any slave; but all such debts, obligations and claims shail be held illegal and void.
Section 5.

The Congress shall have power to enforce, by appropriate legislation, the provisions
of this article.

wex resources

Section 1.

Privileges and Immunities Clause
Civil Rights

Slaughterhouse Cases

Due Process

Substantive Due Process

Right of Privacy: Personal Autonomy
Territorial Jurisdiction

Equal Protection

Plessy v. Ferguson {1896}
Plyer v. Doe (1982

8/6/2019, 4:53 PM

 

 

 
BUCKS COUNTY DEPARTMENT OF CORRECTIONS
INCARCERATION DATE

 

AS OF: 7/29/19 1:02PM

 

 

 

Name: EDWARDS, GERALD RUSSELL
Inmate Address 372721 N DARRION ty.
Philadelphia, PA 19134
Inmate Address 2076 COUNTY LINE RD. (267) 226-9709
. APT 159
HUNTINGDON VALLEY, PA 19606
Inmate Address 1652 PROPECT AVENUE (287) 981-0709
_ Langhorne, PA 18047
DOB: 11/02/1944
Sex: MALE
BCP#: 409231
Booking #: 2079001721
Admit Date: 4/3/19 16:34

Release Date: AiBi1S 8:34

 

 

 
privation Of Rights Under Color Of Law https://Avww justice.zov/crt/deprivation-rights-under-color-law

DEPRIVATION OF RIGHTS UNDER COLOR OF LAW

SUMMARY:

Section 242 of Title 18 makes it a crime for a person acting under color of any Iaw to wi
a person of a right or privilege protected by the Constitution or laws of the United State:
For the purpose of Section 242, acts under "color of law" include acts not only done by
or local officials within the their lawful authority, but also acts done beyond the bounds c
official's tawful authority, if the acts are done while the official is purporting to or pretend
the performance of his/her official duties. Persons acting under color of law within the rr
this statute include police officers, prisons guards and other faw enforcement officials, a
judges, care providers in public health facilities, and others who are acting as public offi
necessary that the crime be motivated by animus toward the race, color, religion, sex, h
familial status or national origin of the victim.

The offense is punishabie by a range of imprisonment up to a life term, or the death per
depending upon the circumstances of the crime, and the resulting injury, if any.

TITLE 18, U.S.C., SECTION 242

Whoever, under color of any law, statute, ordinance, regulation, or custom, willfu:
any person in any State, Territory, Commonwealth, Possession, or District to the
of any rights, privileges, or immunities secured or protected by the Constitution |
the United States, ... shall be fined under this title or imprisoned not more than o1
both; and if badily injury results from the acts committed in violation of this secti
acts include the use, attempted use, or threatened use of a dangerous weapon, ©
fire, shall be fined under this title or imprisoned not more than ten years, or both;
results from the acts committed in violation of this section or if such acts Include
or an attempt to kidnap, aggravated sexual abuse, or an attempt to commit aggra
abuse, or an attempt to kill, shail be fined under this title, or imprisoned for any ta
or for life, or both, or may be sentenced to death.

 

 

Return to the Criminal Sectio

Updated.

Was this page helpful?

vce a
Yes Pas

| 1/4/9020 1-59 PM
mispiracy Against Rights hitps://www. justice.gov/crt/conspiracy-against-rights

CONSPIRACY AGAINST RIGHTS

SUMMARY:

Section 241 of Title 18 is the civil rights conspiracy statute. Section 241 makes it unlaw!
more persons to agree together to injure, threaten, or intimidate a person in any state, t
district in the free exercise or enjoyment of any right or privilege secured to him/her by t
Constitution or the laws of the Unites States, (or because of his/her having exercised th
Unlike most conspiracy statutes, Section 241 does not require that one of the conspirat
an overt act prior to the conspiracy becoming a crime.

The offense is punishable by a range of imprisonment up to a life term or the death pen
depending upon the circumstances of the crime, and the resulting injury, if any.

TITLE 18, U.S.C., SECTION 241

if two or more persons conspire to injure, oppress, threaten, or intimidate any person in
Territory, Commonwealth, Possession, or District in the free exercise or enjoyment of ar
privilege secured to him by the Constitution or laws of the United States, or because of
exercised the same...

They shall be fined under this title or imprisoned not more than ten years, or both; and i
resuits from the acts committed in violation of this section or if such acts include kidnap
attempt to kidnap, aggravated sexual abuse or an attempt to commit aggravated sexua
attempt to kill, they shall be fined under this title or imprisoned for any term of years or f
both, or may be sentenced to death.

Return to the Criminal Sectio

 

Updated .

 

Was this page helpful?

hoe

£1 1/4/9090 1:53 PM
JS. Code § 249 - Hate crime acts | 1.8. Code | US Law | LH... https:/Avww.law.comell edu/uscode/text/ 18/249

LIt > U.S. Code > Title 18. CRIMES AND CRIMINAL PROCEDURE
> Parti. CRIMES > Chapter 13. CIVIL RIGHTS
> Section 249, Hate crime acts

18 U.S. Code § 249, Hate crime acts

U.S. Code Notes

(a) In GENERAL.—

(1) OFFENSES INVOLVING ACTUAL OR PERCEIVED RACE,
COLOR, RELIGION, OR NATIONAL ORIGIN.—Whoever,
whether or not acting under color of law, willfully causes
bodily injury to any person or, through the use of fire, a
firearm, a dangerous weapon, or an explosive or incendiary
device, attempts to cause bodily injury to any person,
because of the actual or perceived race, color, religion, or
national origin of any person—

(A) shall be imprisoned not more than 10 years, fined in
accordance with this title, or both; and

(8B) shall be imprisoned for any term of years or for life,
fined in accordance with this title, or both, if—

(i) death results from the offense; or

(ii) the offense ir cludes kidnapping or an attempt to

Lif 3ASA EAT O Os

[- 3

 
U.S. Code § 249 - Hate crime acts } U.S. Code | US Law | LIL.. https:/Avww.Jaw.cormell edufuscode/text/ 18/249

kidnap, aggravated sexual abuse or an attempt to
commit aggravated sexual abuse, or an attempt to
kill.

(2) OFFENSES INVOLVING ACTUAL OR PERCEIVED RELIGION,
NATIONAL ORIGIN, GENDER, SEXUAL ORIENTATION, GENDER
IDENTITY, OR DISABILITY.—

(A) In general.—Whoever, whether or not acting under
color of law, in any circumstance described in
subparagraph (B) or paragraph (3), willfully causes bodily
injury to any person or, through the use of fire, a firearm,
a dangerous weapon, or an explosive or incendiary
device, attempts to cause bodily injury to any person,
because of the actual or perceived religion, national
origin, gender, sexual orientation, gender identity, or
disability of any person—

 

(i) shall be imprisoned not more than 10 vears, fined
in accordance with this title, or both; and

(ii) shall be imprisoned for any term of years or for
life, fined in accordance with this title, or both, if—

(I) death results from the offense; or

(If) the offense includes kidnapping or an attempt
to kidnap, aggravated sexual abuse or an attempt
to commit aggravated sexual abuse, or an attempt
to kill.

(B) Circumstances described.—For purposes of
subparagraph (A), the circumstances described in this
subparagraph are that—

(i) the conduct described in subparagraph (A) occurs
during the course of, or as the result of, the travel of
the defendant or "he victim—

: A

 
8 U.S. Code § 249 - Hate crime acts | U.S. Code {US Law | LIE... https://Awww.law.cornell edu/useode/text/18/249

(1) across a State line or national border; or

(IE) using a channel, facility, or instrumentality of
interstate or foreign commerce;

(ii) the defendant uses a channel, facility, or
instrumentality of interstate or foreign commerce in
connection with the conduct described in
subparagraph (A);

(iii) in connection with the conduct described in
subparagraph (A), the defendant employs a firearm,
dangerous weapon, explosive or incendiary device, or
other weapon that has traveled in interstate or foreign
commerce; or

 

(iv) the conduct described in subparagraph (A)—

(1) interferes with commercial or other economic
activity in which the victim is engaged at the time
of the conduct; or

(II) otherwise affects interstate or foreign
commerce,

 

 
$U.S. Code § 245 - Federally protected activities | U.S. Code ... https://Awww.law.cornell edu/uscode/text/ 18/245

LII > U.S. Code > Title 18. CRIMES AND CRIMINAL PROCEDURE
> Part I. CRIMES > Chapter 13. CIVIL RIGHTS
> Section 245. Federally protected activities

18 U.S. Code § 245. Federally protected activities

U.S. Code Notes

 

(a)

(1) Nothing in this section shall be construed as indicating
an intent on the part of Congress to prevent any State, any
possession or Commonwealth of the United States, or the
District of Columbia, from exercising jurisdiction over any
offense over which it would have jurisdiction in the absence
of this section, nor shall anything in this section be
construed as depriving State and local law enforcement
authorities of responsibility for prosecuting acts that may be
violations of this section and that are violations of State and
local law. No prosecution of any offense described in this

 

upon the certification in writing of the Attorney General, the
Deputy Attorney General, the Associate Attorney General, or
any Assistant Attorney General specially designated by the
Attorney General that in his judgment a prosecution by the

United States is in the public interest and necessary to

8 1/5/2020. 2:15 PM

—

I- 5
8 U.S. Code § 245 - Federally protected activities | U.S. Code ... https://www.law.cornell edu/uscode/text/ 18/245

secure substantial justice, which function of certification
may not be delegated.

(2) Nothing in this subsection shall be construed to limit the
authority of Federal officers, or a Federal grand jury, to
investigate possible violations of this section.

(b) Whoever, whether or not acting under color of law, by force
or threat of force willfully injures, intimidates or interferes with,
or attempts to injure, intimidate or interfere with—

(1) any person because he is or has been, or in order to
intimidate such person or any other person or any class of
persons from—

(A) voting or qualifying to vote, qualifying or
campaigning as a candidate for elective office, or
qualifying or acting as a poll watcher, or any legally
authorized election official, in any primary, special, or
genera! election;

(B) participating in or enjoying any benefit, service,
privilege, program, facility, or activity provided or
administered by the United States;

(C) applying for or enjoying employment, or any
perquisite thereof, by any agency of the United States;

(D) serving, or attending upon any court in connection
with possible service, as a grand or petit juror in any
court of the United States;

(E) participating in or enjoying the benefits of any
program or activity receiving Federal financial assistance;
or

(2) any person because of his race, color, religion or
national origin and because he is or has been—

(A) enrolling in or attending any public school or public

nv aro 1/8/2020, 2:15 PM

A

 

 
8 U.S. Code § 245 - Federally protected activities | U.S. Code ... https://www.law.cornell.edu/uscode/text/18/245

of 8

college;

(8) participating in or enjoying any benefit, service,
privilege, program, facility or activity provided or
administered by any State or subdivision thereof;

(C) applying for or enjoying employment, or any
perquisite thereof, by any private employer or any
agency of any State or subdivision thereof, or joining or
using the services or advantages of any labor
organization, hiring hall, or employment agency;

(D) serving, or attending upon any court of any State in
connection with possible service, as a grand or petit
juror;

(E) traveling in or using any facility of interstate
commerce, or using any vehicle, terminal, or facility of
any common carrier by motor, rail, water, or air;

(F) enjoying the goods, services, facilities, privileges,
advantages, or accommodations of any inn, hotel, motel,
or other establishment which provides lodging to
transient guests, or of any restaurant, cafeteria,
lunchroom, junch counter, soda fountain, or other facility
which serves the public and which is principally engaged

~ in selling food or beverages for consumption on the

premises, or of any gasoline station, or of any motion
picture house, theater, concert hall, sports arena,
stadium, or any other place of exhibition or
entertainment which serves the public, or of any other
establishment which serves the public and (i) which is
located within the premises of any of the aforesaid
establishments or within the premises of which is
physically located any of the aforesaid establishments,
and (ii) which holds itself out as serving patrons of such
establishments; or

Pa DOA 2s PM

 
U.S. Cade § 245 - Federally protected activities | U.S. Code ... https://www.law.cornell.edu/uscode/text/ 18/245

FR

(3) during or incident to a riot or civil disorder, any person
engaged in a business In commerce or affecting commerce,
including, but not limited to, any person engaged in a
business which sells or offers for sale to interstate travelers
a substantial portion of the articles, commodities, or services
which it sells or where a substantial portion of the articles or
commodities which it sells or offers for sale have moved in
commerce; or .

(4) any person because he is or has been, or in order to
intimidate such person or any other person or any class of
persons from—

(A) participating, without discrimination on account of
race, color, religion or national origin, in any of the
benefits or activities described in subparagraphs (1)(A)
through (1)(E) or subparagraphs (2)(A) through (2)(F);
or

(8) affording another person or class of persons
opportunity or protection to so participate; or

(5) any citizen because he is or has been, or in order to
intimidate such citizen or any other citizen from iawfully
aiding or encouraging other persons to participate, without
discrimination on account of race, color, religion or national
origin, in any of the benefits or activities described in
subparagraphs (1)(A) through (1)(E)} or subparagraphs
(2)(A) through (2)(F), or participating lawfully in speech or
peaceful assembly opposing any denial of the opportunity to
So participate—

shal! be fined under this title, or imprisoned not more than
one year, or both; and if bodily injury results from the acts
committed in violation of this section or if such acts include
the use, attempted use, or threatened use of a dangerous
weapon, explosives, or fire shal] be fined under this title, or
imprisoned not more than ten years, or both; and if death

f f TiS /9ONGN 9-148 DNA

 
U.S. Code § 245 - Federally protected activities | U.S. Code ... hitps:/Avww.law.cornelf edu/uscode/text/ 19/245

af Q

results from the acts committed in violation of this section
or if such acts include kidnapping or an attempt to kidnap,
aggravated sexual abuse or an attempt to commit
aggravated sexual abuse, or an attempt to kill, shall be
fined under this title or imprisoned for any term of years or
for life, or both, or may be sentenced to death. As used in
this section, the term “participating lawfully in speech or
peaceful assembly” shail not mean the aiding, abetting, or
inciting of other persons to riot or to commit any act of
physical violence upon any individual or against any real or
personal property in furtherance of a riot. Nothing in
subparagraph (2)(F) or (4)(A) of this subsection shall apply
to the proprietor of any establishment which provides
lodging to transient guests, or to any employee acting on
behalf of such proprietor, with respect to the enjoyment of
the goods, services, facilities, privileges, advantages, or
accommodations of such establishment if such
establishment is located within a building which contains
not more than five rooms for rent or hire and which is
actually occupied by the proprietor as his residence.

(¢) Nothing in this section shall be construed so as to deter any
law enforcement officer from lawfully carrying out the duties of
his office; and no law enforcement officer shail be considered to
be in violation of this section for jawfuily carrying out the duties
of his office or lawfully enforcing ordinances and laws of the
United States, the District of Columbia, any of the several
States, or any political subdivision of a State. For purposes of
the preceding sentence, the term “law enforcement officer”
means any officer of the United States, the District of Columbia,
a State, or political subdivision of a State, who is empowered by
law to conduct investigations of, or make arrests because of,
offenses against the United States, the District of Columbia, a
State, or a political subdivision of a State. .

 

(d) For purposes of this section, the term “State” includes a

5 TiS/9N9N 94145 PRA

 
Rule 4.3 Dealing With Unrepresented Person - Comment

| of 2

Rule 4.3 Dealing With
Unrepresented Person -
Comment

Share this:

f

 

in
Transactions With Persons Other Than Clients

[I] An unrepresented person, particularly one not experienced in
dealing with legal matters, might assume that a lawyer is disinterested
in loyalties or is a disinterested authority on the law even when the
lawyer represents a client. In order to avoid a misunderstanding, a
lawyer will typically need to identify the lawyer's client and, where
necessary, explain that the client has interests opposed to those of the
unrepresented person. For misunderstandings that sometimes arise
when a lawyer for an organization deals with an unrepresented
constituent, see Rule 1.13(f).

[2] The Rule distinguishes between situations involving unrepresented
persons whose interests may be adverse to those of the lawyer's client
and those in which the person's interests are not in conflict with the
client’s. In the former situation, the possibility that the lawyer will
compromise the unrepresented person's interests is so great that the
Rule prohibits the giving of any advice, apart from the advice to obtain
counsel. Whether a lawyer is giving impermissible advice may depend
on the experience and sophistication of the unrepresented person, as
well as the setting in which the behavior and comments occur. This
Rule does not prohibit a lawyer from negotiating the terms of a
transaction or settling a dispute with an unrepresented person. So long

ABA

htips://www.americanbar.org/groups/professional_responsibility...

1/8/2020, 3:05 PM

 

 

 
a menoradum to the court

As for me i'm 76 years old and in poor health.If you look in the 4&4 (@/
records you will find.As for me in pro say i have to read up on every thing
on my computer.As for attornys,i have had a few over the years but just like
the city here there just here to get the money.So now that the coeld
weather is here,so days i don;t even get out of bed.So i hope the court
under stand my situation so you'll have to bear whit me

LERBED FD WARYS

, letd, Vl?

26? OF! B20 F

 
PULIMONARY, CRITICAL CARE & Summary of Today's Visit

SLEEP MEDICINE ASSOCIATES Edwards, Gerald DOB:11/o02/1044
Account No oo11848

BREATHE BETTER, LIVE BETTER. SLEEP BETIER Gender: Male

Race: White

Ethoiecity:Not Hispanic or Latine

Preferred Language: English

11/13/2049 visit with Yusufim. Khan, MD,, POUr

 

   

 

Season for Visit
e Pulmonary evaluation requested by Allison Allen, CRNP

aS
HR 55 (/min)
BP 130/65 (nm Hg)
Ht 72 (in)
Wt 255.6 (bs)
BMI 34.66 (Index)
Oxygen sat % 97 (%)

 

&

® @¢ @¢ G6 @

\ergies

® N.KD.A,

cacay's Diaarnoses Include
2 J44.9 Chronic obstructive pulmonary disease, unspecified
e G47.33 Obstructive sleep apnea (adult) (pediatric)
e Gq7.00 Insomnia, unspecified

Medication List
» Start Ambien : 10 MG 1 tablet at bedtime as needed Orally once a day,1 days ,1 Tablet ,Refills: o
Notes: Encouraged diet, exeticise and weight loss. The patient is at risk for sleep apnea. The patient will need a sleep study. We
spoke about the diagnosis of sleep apnea and the risks of not treating it. Specifically cardiovascular disease associated with
untreated sleep apnea like uncontrolled hypertension, coronary artery disease, pulmonary hypertension, strokes, and
«thythmias (the reoccurrence of atrial fibrillation). We discussed the different treatment options such as positive airway

pressure, weight loss, oral appliance therapy and surgery. We also spoke about driving safety and not to drive or operate heavy
muchinery while sleepy.

‘eats Ordered/Performed Today
‘abs

e CBC on 11/13/2019

» Alpha-1-Antitrypsin, Serum on 11/13/2019
Pmaghig Sianlies and Other Testis

e PSG on 11/13/2019

e PFT with DLCO on 11/13/2019

e CT Chest W/O Contrast on 11/13/2019

 

Sturaary of Tocue's Visit for Bdwards. Gerald DOM ii/oayiggy Acconmt Nes garllead
Hulme Ceticeal Care Sleep Med Asse PC it Friends Lane Suite 104 Newtown, PA aboqoirSes 219-860-3630
Summary generated by eClinicalWorks (www. eclinicalworks. com)
This document contains confidential information about your health. To maintain your privacy, do not throw this document in the trash. you do nat wish to
keep this document for your records, please shred or otherwise securely dispose of your copy. If you are not the intended recipient, please destroy this
document and report if fo the physician's office named above. } ad

.i(ps://papecsapp.eclinicalweb.com/mobiledoc/jsp/catalog/xml/printVisitSummary jsp?TrUserld=122&e.... 11/13/2019
sney Medical Conditions (Problem List
, G47.30 Sleep apnea, unspecified
J44.9 Chronic obstructive pulmonary disease, unspecitied

G47.33 Obstructive sleep apnea (adult) (pediatric)
G47.00 Insomnia, unspecified

o 2 @

“vayentive Medicine
» Counseling:
Ostructive Sleep Apnea - 1. Talk with your Physician if you have symptoms of obstructive sleep apnea 2, Ask people who are
around you when you sleep if they have heardloud snoring, or saw you have apnea spells. 3. Ask your Physician if you need a
sleep study, 4. Excercise regularly and work to lose weight if you are oveweight. 5. Avoid alcohol, particularly just prior to
alcep..
Weight Counseling: - BMI management provided: Yes
Diet: -
Exercise: -
Hand outs: - Obstructive sleep apnea.
Health: -

senoking Status
«® former sinoker

four Next Appointment(s}
« Thu, 14 Nov 2019 at 11:15 AM with Yusuf m. Khan, MD., FCCP at Pulme2 Crtical Care Sleep Med Asse PC 11 Friends Lane
Suite 104 Newtown, PA 189401885 Phone: 215-860-3630 (Reason: PFT)
» Thu, 21 Nov 2019 at 08:00 PM with Yusuf m. Khan, MD., FCCP at Pulme Crtical Care Sleep Med Asse PC 11 Friends Lane
Suite 104 Newtown, PA 189401885 Phone: 215-860-3630 (Reason: PSG NO AUTH REQ)
2 Wed, 11 Dec 2019 at 12:00 PM with Yusuf im, Khan, MD., FCCP at Pulm Crtical Care Sleep Med Asse PC 11 Friends Lane
Suite 104 Newtown, PA 189401885 Phone: 215-860-3630 (Reason: pft, psg f/u)

 

Pulrae Critical Cure Sleep Med Asse PC 41 Friends Lane Snite tod Newtown, PAIQ4018S5 218-560-2690
Summary generated by eClinicalWorks (www. eciinicalworks. com)
This document contains confidential information about your health. To maintain your privacy, do not throw this document in the trash. if you do not wish fo
keep this document for your records, please shred or otherwise securely dispose of your copy. If you are not the intended recipient, please destroy this
document and report it to the physician's office named above.

Summary of Today's Visit for - Edwards , Gerald DOB /au/ieep Account Not gobi 2adi

 

L

ilps://papecsapp.eclinicalweb.com/mobiledoc/jsp/catalog/xml/print VisitSummary jsp?TrUserld=122&e.... 11/13/2018
Pulm2 Crtical Care Sleep Med Asse PC Yusuf m. Khan, MB., FCCP
1} Friends Lane Suite 104 Newtown, PA, 189401885 Pulmonary Diseases
Tel: 215-860-3630 Fax: 215-579-2199
Prepared By: Khan, Yusuf M
Trans id: 20191113161736881171238

PRINTED PRESCRIPTION

 

Edwards, Gerald Date: 11/13/2019
2076 County Line Rd Apt 159, Huntington Valley, PA-19006
DOB: 11/02/1944, Phone: 267-981-0709

Rx
Ambien Tablet 10 MG Orally
Disp: ***1 Tablet*** (ONE }
Sig: | tablet at bedtime as needed Once a day 1 days
Diagnosis: (G47.00) Insomnia, unspecified

Refills: *#*#0*** (ZERO)
Auth No:

DEA #: BK1673690
NPL #: 1962424655
LIC.#: MBO0394945L

 

 

 

 

fe TL Clr

‘To ensure brand name dispensing, prescriber must write "Dispense as Written” or “ Yirsul m. Khan. MB., PCCP,

"D.A.W" on the prescription.

https://papecsapp.eclinicalweb.com/mobiledoe/jsp/catalog/xml/printPrescriptionRx.jsp?se... 11/13/2019

a-

 
Order Form for ALLCARE

&. 800-784-7786 & 484-274-0142
Hin? Crtical Care Sleep Med Asse PC

'1 Friends Lane, Suite 104
Newtown, PA, 189401885

', 215-860-3630 Gh 215-579-2199

Reqitirik (CD) 171238
Yusuf m. Khan, WiD., FCCP
NPH 1962424655

Pulmonary Diseases

-dwards, Gerald, Male, 11/02/1944 ip: 9011248

Today: 14/43/2019 04:43 PM
287-981-0709 2076 County Line Rd Apt 159, Huntington Valtey, PA, US 49006

Order Wate: 4443/2019 12:15 AM
vary Insurance Name: Medicare Part B Carriers

ance Address: PO Box 3418 . Mechanicsburg , PA , 170551854

-ortber Nuraber: 196-34-5404A

cod Mame: Edwards, Gerald

cesgt 2076 County Line Rd Apt 159, Huntington Valley, PA, US 19006

 

 

Fast Assessment(s}
inha-1-Antitrypsin, Serum - 444.9, Chronic obstructive pulmonary disease,
unspecified

- 647.33, Obstructive sleep apnea (adult) (pediatric)

No -J44.9, Chronic obstructive pulmonary disease,
unspecified

- G47.33, Obstructive sleep apnea (adult) (pediatric)
Ve La,
f é vu ) A O

-ctronically Signed By: Yusuf

Khan, MDL, FOCP Signature of Patient/Guardian

-der generated by Edwards, Gerald, 11/02/7844
suicalWorks

iw ectnicaiworks.com)

+.

‘(tps://papeesapp.eclinicalweb.com/mobiledoc/jsp/catalog/xml/ labs/printLabOrder.jsp?encounterld=I71... 11/13/2016

 

 
Edwards, Gerald

ST MARY MEDICAL CENTER WrEit L160 ee 182.88 om.
PRIMARY MedRec: 3774732

AcctNeanm: LPO335707857

PREVIOUS VISIT ALLERGIES: No Koown Allergies. cthu ape 1, 2019 10:34 NIQG)
No Known Allergies. cen24 nia

PAST MEDICAL HISTORY
PROVIDER ALERT: Nursing history reviewed and agreed up to this time in documentation,
except were noted. wiaT scr
MEDICAL HISTORY: Past medical history includes skin history, eczema, Flu vaccine not
up to date, Tetanus not up to date, Past medical history includes pulmenary disease, emphysema.
bard of hearing. cuz wen
SURGICAL HISTORY: Patient has no surgical history. 1:11.13)
PSYCHIATRIC HISTORY: No previous psychiatric history. <u rss,
SOCIAL HISTORY: Patient is a former tebacco user, smoked cigarettes, Patient
quit smoking more than 10 yexrs ago, Patient denies alcohol use, Patient denies drug use, Lives
at home, alone. ci:24 sung)
FAMILY HISTORY: Family history reviewed and not relevant, Fx reviewed, Family history
reviewed and not relevant, Family history reviewed. ¢124Nn03
Family Hx seviewed, cia7scrm
NOTES: Nursing history reviewed and agreed up to this time in documentation, except were
noted. (ery scrrs

CURRENT MEDICATIONS 11:21 ma
Med History Denied
Med and ANergy Histery from Patient

NURSING ASSESSMENT: DENTAL cuss

CONSTITUTIONAL: Patient cooperative, Patient alert, Orieated to person, place and time,
Skin warm, Skin dry, Skin normal in color, Mucous membranes pink, Mucous membranes moist, Gait
steady, History obtained from patient, Patient appears comfortable.

PAIN: Patient rates pain as 0 out of 10.

DENTAL: Teeth abnormat:, guns tender, right lower, Notes: Pt missing naiost
teeth, swelling and redness just posterior to right lower tooth. Pt reports discomfort began about a
month ago.

SAFETY: Side rails up, Cart/Stretcher in lowest position, Call light within reach, Hospital [D
band on.

NURSING ASSESSMENT: NEURO

NEURO: Pupils equally round and reactive to light, Able to close eyes, Pace symeetrical,
Speech normal, GCS:, Eye opening: (4) — Spontaneous, Verbal: (3) ~ Oriented/conversive,
Motor: (6) —- Obeys commands/Spontaneous, GCS Total: 15, Hand grasps equal, Upper
extremity strength strong, Foot press equal, Lower extremity strength strong, Associated with
dizziness described as, fecling unsteady, Notes: PF complains to MD feeling
intermittently dizzy. cis saw

Pupils equally round and reactive to light, Able to close eyes, Face symmetrical, Speech normal,
GCS:, Eye opening: (4) — Spontaneous, Verbal: (5) — Oriented/conversive, Motor: (6) — Obeys
commands/Spontaneous, GCS Total: 15, Hand grasps equal, Upper extremity strength strong,
Foot press equal, Lower extremity strength strong, Associated with dizziness described as,
feeling unsteady, Notes: Pt watching TY, no distress noted. ci2ss.m3)

Pupils equally round and reactive to light, Able to close eyes, Face symmetrical, Speech normal,
GCS:, Eye opening: (4}~- Spontaneous, Verbal: (5) ~ Oriented/conversive, Motor: (6) ~ Obeys
comumands/Spontaneous, GC'S Total: 15, Hand grasps equal, Upper extremity strength strong,
Foot press equal, Lower extremity strength strong, Notes: Pt awaits social work, no complaints
offered. cs43 sims) ‘

ENT: Nasal assessment findings include pose normul to inspection, Sinuses normal, Nasal
mucosa normal, Mouth and throat assessment findings include mouth inspection normal, Mucous

 

Prepared: Mon Ape £5, 2019 22:59 by Imerface Page: 2o0f7

 

 

 

 

 

 

a
 

til: oe PALE

     

mye Newtown Rd, LANGHORNE PA bud 7-12 19

EDWARDS, GERALD (id #387563, dob: 11/02/1944)
* DIZZINESS: CARE INSTRUCTIONS

5, Retention of urine - History of urinary retention s/p catheterization and flomax. Pt no longer taking flomax and denies any
symptoms,
R33.9: Retention of urine, unspecified
e URINARY RETENTION: CARE INSTRUCTIONS

6. Reduced visual acuity - referral provided.
H54,7: Unspecified visual loss
# OPHTHALMOLOGY REFERRAL - Schedule Within: provider's discretion

7. Nocturia - Check PSA,
R35.1: Nocturia
e PSA, SERUM OR PLASMA

8. History of emphysema- Stable. Has never followed with specialist, Reports use of an inhaler at some time, but no longer
requiring. Will continue to monitor.
287.09: Personal history of other diseases of the respiratory system

9. At risk for falls - STEAD] 6/44: Pt not currently taking any medications. Wil continue to monitor symptoms.
291.81: History of falling

10. Screening for malignant neoplasm of colon - recommended screening - give colonoscopy referral.
212.11: Encounter for screening for malignant neoplasm of colon
e COLONOSCOPY REFERRAL - Schedule Within: provider's discretion

11. Body mass index 30+ - obesity- Encouraged healthy diet and exercise habits.
268,34: Body mass index (BMI) 34.0-34.9, adult

A HEALTHY LIFESTYLE: CARE INSTRUCTIONS

BODY MASS INDEX: CARE INSTRUCTIONS

LEARNING ABOUT HEALTHY WEIGHT

LIPID PANEL

Fasting: ¥

Goals

Return to Office
« Allison Allen, CRNP for Established Patient 45 at SMPG_St Mary Health Main Campus on 09/04/2019 at 09:30 AM

Encounter Sign-Off
Encounter signed-off by Allison Allen, CRNP, 06/04/2019,

Encounter performed and documented by Allison Allen, CRNP
Encounter reviewed & signed by Allison Allen, CRNP on 06/04/2019 at 6:53pm

Screening: PHQ-2/PHQ-9 GAD-7 STEADI Fall Risk

 

 

 
EDWARDS, GERALD (id #387563, dob: 11/02/1944}

Patani
Name EDWARDS, GERALD (74yo, M) ID#
387563
DOB 11/02/1944
Provider ALLISON ALLEN, CRNP
insurance

Insurance # : 1963454044

Appt. Date/Time 06/04/2019 01:45PM

Service Dept.

Med Primary: MEDICARE-PA (MEDICARE)

Prescription: OPTUMRX - Member is eligible.

‘fief Complaint

new patient

Patient is here today to get established. He was in the ER on April 11th, 2018. He was never admitted. He was there for

dziness.

Patients Pharmacies

ST. CLARE PHARMACY (ERX): 1203 LANGHORNE NEWTOWN RD, LANGHORNE PA 19047, Ph (215) 710-7427, Fax

{215} 710-7434
‘fais

Ht: 6 ft Standing Wt:

BP: 118/72 sitting R arm Pulse;

O2Sat: 98% Room Alr at
Rests: os

Moasurements

None recorded.
Alerqies

Reviewed Allergies
HKDA

MOCLATONS

No medications reported
Problerns

Reviewed Problems
Family History
Reviewed Family History
oocal Fistory

Reviewed Social History

Adult General

““ABUSE*** last updated: 06/04/2049

Date Previous Abuse Screening Performed: 06/04/2019

250 Ibs 8 oz With BIE: 34
clothes ;
T: 97.7 F° ear

66 bpm regular

Have you ever been emotionally or physically abused by your partner, caregive or someone important to you?: No
Within the past year, have you been hit, kicked or otherwise physicalty hurt by someone?: No
. Within the last year, has anyone forced you to have sexuat activity?: No

Are you afraid of your partner, caregiver or anyone else?: No

Clinician/Family believes neglect, abuse, or exploitation may exist: N

*“AMBULATORY*"* last updated: 06/04/2019
Is the patient ambulatory?: Yes: walks without restricuons

“TOBACCO (Smoking/Smokeless)*** last updated: 06/04/2019

Smoking Status: Former smoker
What type of smoking product used?: Cigarette
Smoker (1/2 PPD)

Has smoked since age: 18
Smoakalecc toharcen static?) Maine dene

SMPG_St Mary Health Main Campus

 
te Name: Edwards, Geraid
Age: 74Y DOB: Noy 02, 1944
St. Mary Gender: M Wt: 1i4.GO kg Ht: 182.88 em
MedRec: 3774732
AcetNum: LP0335707857
Attending: PIT
Primary RN: NJM3
Bed: ED 2V 10

  

ST MARY MEDICAL CENTER
DISCHARGE INSTRUCTIONS

 

up with your doctor if your symptoms continue,

HOME CARE:

1) If a dizzy spell occurs and lasts more than a few seconds, lie down until it
passes. If you are lying down, then you cannot hurt yourself by falling if you do

faint.

2} Do not drive or operate dangerous equipment until the dizzy spells have stopped
for at least 48 hours.

3) If dizzy spells occur with sudden standing, this may be a sign of mild
dehydration. Drink extra fluids over the next few days,

4) If you recently started a new medicine or if you had the dose of a current
medicine increased (especially blood pressure medicine), talk with the prescribing

doctor about your symptoms. Dose adjustments may be needed.

FOLLOW UP with your dector for further evaluation within the next seven days, if your
symptoms continue.

GET PROMPT MEDICAL ATTENTION if any of the following occur:
~~ Worsening of your symptoms

-~ Fainting, headache or seizure

-- Repeated vomiting

-- Feeling like you or the room is spinning

-- Chest, arm, neck, back or jaw pain

-- Palpitations (the sense that your heart is fluttering or beating fast or hard)
-- Shortness of breath

~- Blood in vomit or stool (black or red color}

-- Weakness of an arm or leg ocr one side of the face
Difficulty with speech or vision

© 2000-2011 Krames StayWell, 780 Township Line Road, Yardley, PA 19067. All rights
reserved. This information is not intended as a substitute for professional medical

 

Prepared: Thu Apr 11, 20t9 13:36 by PIT 4 of 5

 

 

 

[A

 
Fe Name: Edwards, Gerald
St. Mary Age: 74Y DOB: Nov 02, 1944
Medical Center : . eo. Maia kg Ht: 182.88 cm
ec!
AecctNum: LP0335707857
Attending: PIT
Primary RN: NJM3
Bed: ED 2V 10}

  

ST MARY MEDICAL CENTER
DISCHARGE INSTRUCTIONS

 

The tooth pain may be made worse by drinking hot or cold fluids, It may spread from
the tooth to the ear or jaw on the same side.

HOME CARE:

Avoid hot and cold foods, and liquids since your tooth may be sensitive to
temperature changes.

If your tooth is chipped or cracked, or if there is a large open cavity, appiy OTL or
CLOVES (available over-the-counter in drug stores) directly to the tooth to reduce
pain. Some pharmacies carry an over-the-counter “toothache kit." This contains oil of
cloves and a paste, which can be applied over the exposed tooth to decrease
sensitivity.

An ice pack on your jaw over the sore area may help to reduce pain.

You may use acetaminophen (Tylenol) or ibuprofen (Motrin, Advil) to control pain,
unless another pain medicine was prescribed. { NOTE: If you have liver disease or
ever had a stomach ulcer, talk with your doctor before using these medicines. ]

If you have signs of an infection, an antibiotic will be given. Take it as Girectead,

FOLLOW-UP with your dentist as directed, Although your pain may go away with the
treatment given, only a dentist can fully evaluate and treat this problem to prevent
further tooth damage.

GEY PROMPT MEDICAL ATTENTION if any of the following occur:
Redness or swelling of the face

Pain worsens or spreads to the neck

Fever over 100.5 °F (38°C)

Unusual drowsiness; headache or stiff neck; weakness or fainting
Pus drains from the tooth or gum

Difficulty swallowing or breathing

® 2000-2011 Krames StayWell, 780 Township Line Road, Yardley, PA 19067, All rights
reserved. This information is not intended as a substitute for professional medical
care. Always Follow your healthcare professional’s instructions.

DIZZINESS, UNK CAUSE
DIZZINESS [Uncertain cause]

Dizziness is @ common symptom sometimes described as "lightheadedness" or feeling
like you are going to faint. If it lasts for only a few seconds and is related to
changes in position (such as getting up after lying or sitting for a long time), it
is usually not a sign of anything serious. Dizziness that lasts for minutes to hours,
er comes on for no apparent reason, may be a sign of a more serious problem (such as
dehydration, a medicine reaction, disease of the heart or brain).

Today's exam did not show an exact cause for your dizzy spell . Sometimes additional
tests are required before a cause can be found. Therefore, it is important to follow

 

Prepared: Thu Apr |], 2019 13:36 by PIT 3 of 5

 

 

 

Lx

 

 
 

St. Mary

Medical Center

 

ST MARY MEDICAL CENTER
DISCHARGE INSTRUCTIONS

Name: Edwards, Gerald

Age: 74Y DOB: Nov 02, 1944

Gender: M We: if4.60kg Ht 182.88 cm
MedRec: 3774732

AcctNum: LP0335707857

Attending: PJT

Primary RN: NJIM3

Bed: ED 2V 10

 

care. Always follow your healthcare professional’s instructions.
PRESCRIPTIONS (1)
Printed (1)

Augmentin : tablet : 875 mg~125 mg : ORAL

Quantity: 1, Unit: tab(s}, Route: ORAL, Schedule: 2 times a day, Dispense: 20

Unit: tab({s)

 

Prepared: Thu Apr 11, 2019 13:36 by PFT 5 of 5

 

 

5x

 

 
 

St. Mary

Medical Center

 

ST MARY MEDICAL CENTER
PROCEDURES AND TESTS

Name: Edwards, Gerald

Age: 74Y DOB: Nov 02, [944

Gender. M We: 1i4.60 kg Ht: 182.88 em
MedRec: 3774732

AcctNum: LP0335707857

Attending: PIT

Primary RN: NIM3

Bed: ED 2V 10

 

You were seen in the Emergency Department on: Thu Apr 11, 2019

PROCEDURES PERFORMED
No Information Available

TESTS PERFORMED

CARDIAC TROPONIN I

CBC with DIFF

Chest — 1 View

COMPREHENSIVE METABOLIC PANEL
Electrocardiogram

MAGNESIUM

Social Service Consul

Vital Signs — Orthostatic

 

Prepared: The Apr UL, 2019 13:36 by PIF E of |

Wk

 

 

 

 
   

™ Name: Edwards, Gerald
St. Mary Age: 74Y DOB: Nov (12, 1944
Medical Center Render: Mae 4.60 ke Ht: 182.88 cm
edRec:

AcctNum: LP0335707857
Attending: PIT
Primary RN: NJM3
Bed: ED 2¥V 10

 

ST MARY MEDICAL CENTER
DISCHARGE INSTRUCTIONS

 

in Bucks County.

FINAL DIAGNOSIS
decayed tooth

ADDITIONAL DIAGNOSIS
Dental infection
Dizziness

TREATED BY:
Attending Physician — Torradas Md, Jose
Primary Nurse(s) - Maurstad, Julie; Burandt, Melissa

FOLLOWUP CONTACTS

NONE, DOCTOR M, Medicine Family Practice
1205 LANGHORNE-NEWTOWN ROAD

LANGHORNE

LANGHORNE PA

TORRADAS, JOSE R, Medicine Emergency
1201 LANGHORNE-NEWTOWN ROAD
LANGEORNE
LANGHORNE PA

Phone: (215}710-2100

SPECIAL INSFRUCTIONS

Please follow up with outpatient physician this week for outpatient evaluation and
long term care. We recommend follow up with local dentist for likely extraction of
your tooth and continued care. Augmentin twice a day has been prescribed for tooth
infection. Important to stay well hydrated and eat regular meals. Return to the
ER for any acute or worsening symptoms for which you feel you need to be evaluated

emergently.
MEDICAL INSTRUCTIONS

CAVITY DENTAL
DENTAL CAVITY

A dental cavity is a pit or crater in the enamel surface of the tooth. This exposes
the sensitive inner layer of the tooth and causes pain. If untreated, the cavity will
get bigger and may cause an infection or abscess in the root of the tooth. An
infection in the tooth is a much more serious problem and may require a root canal or
removal of the entire tooth.

 

Prepared: Thu Apr 11, 2619 13:36 by PIT 2 of 5

 

 

 

 
 

Med

  

 

 

sug s EES |

t IORRIE Pa fad 7-72

 

EPL GE

/02/1944)

EDWARDS, GERALD (id #387563, dob: 11

Patient
Name EDWARDS, GERALD (74yo, M) ID# Appt. Date/Time 06/04/2019 01:45PM
387563
DOB 11/02/1944 Service Dept. SMPG_St Mary Health Main Campus
Provider ALLISON ALLEN, CRNP
insurance Med Primary: MEDICARE-PA (MEDICARE)

Insurance # : 196345404A
Prescription: OPTUMRX - Member is eligible.

Chief Complaint

new patient

Patient is here today to get established. He was in the ER on Aprif 17th, 2019. He was never admitted. He was there for
dizziness. ‘

Patients Pharmacies

ST, CLARE PHARMACY (ERX): 1203 LANGHORNE NEWTOWN RD, LANGHORNE PA 19047, Ph (215) 740-7427, Fax
(215) 710-7434

Vitals 5
Ht: 6 ft Standing We: 250 Ibs 8 oz With BML 34u8vhSais ts

MOA 201 G Ce pen clothes 06/04/2014 ony
ChSd ory

BP: 118/72 sitting R arm Pulse: 66 bpm regular T: 97.7 F° ear

OCA 2018 02:50 prin DEO A20 19 O2000 pen TRG PE GE ger

O2Sat: 98% Room Air at

pGoa en 19

 
 

Measurements
None recorded.
Allergies

Reviewed Allergies
NKDA

Medications

No medications reported
Problems

Reviewed Problems
Family History
Reviewed Family History
Social History

Reviewed Social History

Adult General

“*ABUSE*** last updated: 06/04/2019

Date Previous Abuse Screening Performed:: 06/04/2019

Have you ever been emotionally or physically abused by your partner, caregive or someone important to you?: No
Within the past year, have you been hit, kicked or otherwise physically hurt by someone?: No
Within the last year, has anyone forced you to have sexuai activity?: No

Are you afraid of your partner, caregiver or anyone else?: No

Clinician/Family believes neglect, abuse, or exploitation may exist: N

“AMBULATORY *** last updated: 06/04/2019

Is the patient ambulatory?: Yes: walks without restrictions

**TOBACCO (Smoking/Smokeless)*""* iast updated: 06/04/2019

Smoking Status: Former smoker

What type of smoking product used?: Cigarette

Smoker (1/2 PPD)

Has smoked since age: 18

Smokeless tobacco status?: Never user

 

 

 

 
 

<aroup + 1704 Langhorse Hevelowa Ro, LANGHOREE PA 19047-1219

EDWARDS, GERALD (id #387563, dob: 11/02/1944)

PMH: Urinary retention, emphysema

Labs: only at the ER

specialists: Urology: Dr. Bickell ( no fonger following)
Vaccines: none

PSA: none

Colonoscopy: none

diet/exercise: Cooking everything fresh, sometimes canned food - he works on houses - has rentais in the city
social: no family

ER in april for tooth decay and dizziness. EKG and ortho statics WNL
Exam notable for dysarthria, aphasia, and lipoma on his leg.

No PCP: Going to the ER with any medical concerns
taking a lot of supplements - iodine ?

Fatigue increasing over 3 years after dx with emphysema
Dizziness started this past winter. Intermittent. Room spins.
Chest pain started in the winter- has not had in months

ROS

Patient reports lack of energy but reports no fever. He reportschest pain but reports no palpitations. He reportsshortness
of breath. He reports dizziness. He reports no vision change. He reports no difficulty hearing, He reports no nausea, no
vomiting, and no diarrhea. He reports no muscle aches and no muscle weakness. He reports no depression and no anxiely.

Physical Exam
Patient is a 74-year-old mate,

Constitutional: General Appearance: healthy-appearing, well-developed, and obese. Level of Distress: NAD. Ambulation:
ambulating normaily.

Psychiatric: Insight: poor insight. Mental Status: normal mood and affect and active and alert.
Head: Head: normocephalic and atraumatic.
Eyes: Lids and Conjunctivae: non-injected and no discharge. Pupils: PERRLA. EOM: EOMI.

ENMT: Ears: no lesions on external ear, EACs clear, and TMs clear. Lips, Teeth, and Gums: no mouth or lip ulcers or bleeding
gums and poor dentition. Oropharynx: no erythema or exudates and moist mucous membranes.

Neck: Neck: supple, trachea midline, and no masses. Lymph Nodes: no cervical LAD.

Lungs: Respiratory effort: no dyspnea, Auscultation: no wheezing, rales/crackles, or rnonchi and breath sounds normal and
good air movement.

Cardiovascular: Heart Auscultation: normal $1 and S2; no murmurs, rubs, or gallops: and RRR. Pulses including femoral /
pedal: +2 radiai pulse.

Abdomen: Bowel Sounds: normal. Inspection and Palpation: no tenderness or guarding and soft and non-distended.

Musculoskeletal:: Joints, Bones, and Muscles: normal movement of all extremities.

Neurologic: Gait and Station: normal gait and station,
Assessment / Plan

1. Adult health examination - Pt is not following with any specialities. He needs updated screening measures and lab work.
Z00,.00: Encounter for general adult medical examination without abnormal findings

2. Dental caries - Needs teeth removed. Give referral.
K02.9:; Dental caries, unspecified
e TOOTH DECAY: CARE INSTRUCTIONS
« DENTAL REFERRAL - Schedule Within: provider's discretion

3. Fatigue - Check labs and follow up in 3 months.
R53.83: Other fatigue
e CBC WITH DIFFERENTIAL
e TSH + FREE T4, SERUM
e COMPREHENSIVE METABOLIC PANEL

4, Dizziness - Workup inpatient WNL. Will check fabs and continue to monitor.
R42: Dizziness and giddiness

 

 

 

 
symptoms.
R33.9: Retention of urine, unspecified
e URINARY RETENTION: CARE INSTRUCTIONS

6. Reduced visual acuity - referral provided.
H54.7: Unspecified visual loss
@ OPHTHALMOLOGY REFERRAL~ Schedule Within: provider's discretion

7. Nocturia - Check PSA.
R35.1; Necturia /
e PSA. SERUM OR PLASMA

8. History of emphysema- Stable. Has never followed with specialist. Reports use of an inhaler at some time, bul no longer
requiring. Yill continue to monitor.
287.09: Personal history of other diseases of the respiratory system

&. At risk for fails - STEAD} 6/14: Pt not currently taking any medications, Will continue to monitor symptoms.
294.84: History of falling

10. Screening for malignant neoplasm of colon - recommended screening - give colonoscapy referral.
212.11: Encounter for screening for malignant neoplasm of colon
e COLONOSCOPY REFERRAL - Schedule Within: provider's discretion

411, Body mass index 30+ - obesity - Encouraged healthy diet and exercise habits.
268.34: Body mass index (BMI 34,0-34.9, adult
e AHEALTHY LIFESTYLE: CARE INSTRUCTIONS
e BODY MASS INDEX: CARE INSTRUCTIONS
e LEARNING ABOUT HEALTHY WEIGHT
a LIPID PANEL

Fasting: ¥

Goals

Retura to Offices
e Allison Allen, CRNP for Established Patient 45 at SMPG_St Mary Health Main Campus on 09/04/2079 at 09:30 AM

Encounter Sign-Off
Encounter signed-off by Allison Allen, CRNP, 06/04/2019,

Encounter performed and documented by Allison Allen, CRNP
Encounter reviewed & signed by Allison Allen, CRNP on 06/04/2019 at 6:53pm

Screening: PHOR2PHO-G GAD? STEAQI Fail Risk

 

 

 
EDWARDS, GERALD (id #387563, dob: 11/02/1944)

Tri ity With | St. Mary

Mid-Atlantic Physicians Group

LPS Bucks County Family Medicine
1205 Langhorne-Newtown Rd Suite 102
LANGHORNE, PA 19047-1219
Phone: (215) 710-2633, Fax: (215) 710--2638

 

 

 

   

Return to Work / School

Patient: EDWARDS, GERALD Date: 11/08/2019

DOB: 11/02/1944 Patient ID: 387563
Address: 7155 TULIP ST

PHILADELPHIA, PA 19135-1429

Note to patient:

was seen in my office on: lel 2 / y
X may return to work/school on: ll / 1 /) 4

May not return to work/school on:

 

 

Work limitations:

 

May not participate in physical education:

 

May return to physical education:

 

Limitations for physical education:

 

May not participate in jury duty:

 

 

 
EDWARDS, GERALD (id #387563, dob: 11/02/1944)

 

Trinity Health St. Mary
Mid-Atlantic Physicians Group

LPS Bucks County Family Medicine
1205 Langherne-Newtown Rd Suite 102
LANGHORNE, PA 19047-1219
Phone: (215) 710-2633, Fax: (215) 710--2638

Return to Work / School

Patient: EDWARDS, GERALD Date: 12/17/2019
DOB: 11/02/1944 Patient ID: 387563
Address: 7155 TULIP ST

PHILADELPHIA, PA 19135-1429

Note to patient:

“vo Was seen in my office on: ld li o/h 4

May return to work/school on:

 

May not return to work/school on:

 

 

Work limitations:

 

May not participate in physical education:

 

May return to physical education:

 

Limitations for physical education:

 

May not participate in jury duty:

 

Sincerely,

My dun, CRE

 

 

 
EDWARDS, GERALD (id #387563, dob: 11/02/1944)

   

 

> Trintty Health

Mid-Atlantic

ot. Mary
Physicians Group

LPS Bucks County Family Medicine
1205 Langhorne-Newtown Rd Suite 102
LANGHORNE, PA 19047-1219
Phone: (215) 710-2633, Fax: (215) 710--2638

Return to Work / School

Patient: EDWARDS, GERALD

DOB: 11/02/1944

Address: 7155 TULIP ST
PHILADELPHIA, PA 19135-1429

a patient:
~ i feuh9

Was seen in my office on:

Date: 12/17/2019
Patient ID: 387563

 

May return to work/school on:

 

 

May not return to work/school on:

Work limitations:

 

May not participate in physical education:

 

May return to physical education:

 

Limitations for physical education:

 

May not participate in jury duty:

 

Sincerely,

St. Mary Health Main Campus
1205 Langhorne-Newtown Road, Suite 102
Langhorne, PA 19047

Phone: 215-710-2633
Fax: 215-710-2638

 

 

 
EDWARDS, GERALD {id #387563, dob: 11/02/1944)

Lab Order

2 VRIT2019
Order To i Ordering Provider
ST MARY MEDICAL CENTER (SMMC LAB)[235] ALLISON ALLEN, CRNP

|, SMPG_St Mary Health Main Campus

1201 LANGHORNE-NEWTOWN RD | 1205 Langhorne-Newtown Rd Suite 102
LANGHORNE, PA 19047 ii LANGHORNE, PA 19047-1219
| Phone: (215) 710-2633
Phone: (215) 710-2164 i Fax: (215) 710--2638
di
Fax: (215) 710-5007 i
Order
Orders included: 4 eo unin nucts, BOWES SS Van toners orient oe re : _ - \ y
a ah :
Fatigue | ICD-10; R53.83: Other fatigue ; \\ Cy?
© CMP | comprehensive metabolic panel | BILL: Third Party i

» CBCND | CBC no differential | BILL: Third Party - Aka )
+ TSH | TSH | BILL: Third Party - rn OY
Body mass index 30+ - obesity | ICD-10: 268,35: Body mass index (BMI) 35.0-35.9, aduit 4 ‘\ -

° LPP {lipid panel | BILL: Third Party Dp

Fasting: ¥

 

  

 

Patient Name . . | EDWARDS, GERALD _ :
Sex-DOB-Age = tHozrt9aa 75yo
Address ass Tut st
i, PHILADELPHIA, PA 19435-1429
Phone an, (267) 226-9709 w: lee eee
insurance =| rimary insurance: MEDICARE-PA MEDICARE)”
i: Secondary Insurance:
Drawn by Pe an ne cue:
Date/Time Drawn :
Fasting? None Needed
ae 8HR
|-42HR
OtherNotes

 

12/17/2049 9:58am
ALLISON ALLEN, CRNP

 
my

G ¢ KR UNITED STATES DISTRICT COURT o Uy 3 Q @

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

 

 

 

 

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar}
Address of Plaintiff: 1659 Ramble Road, Langhorne, PA 19047
Address of Defendant:
Place of Accident, Incident or Transaction: Bucks
RELATED CASE, LF ANY:
Case Number: {9 -§ 806 Judge: Peatler Date Terminated: i2 [13 /19

 

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1, Is this case related to property included in an earlier numbered suit pending or within one year Yes [|] No [|
previously terminated action in this court?

!
2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No [|
pending or within one year previously terminated action in this court? .

3, Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No [|
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No [ |
case filed by the same individual?

L certify that, to my knowledge, the within case [1] is / [] is net related to any case now pending or within one year previously terminated action in
this court except as noted above.

pare: 01/13/2020 Lait UG

Altorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

 

CIVIL: (Place a V in one category only)

Federal Question Cases: Diversity Jurisdiction Cases:

 

 

 

 

A B.
F] i. Indemnity Contract, Marine Contract, and All Other Contracts [[] 1. Insurance Contract and Other Contracts
CL} 2. FELA {| 2. Airplane Personal Injury
[L] 3. Jones Act-Personal Injury EL] 3. Assault, Defamation
Li 4. Antitrust [] 4. Marine Personal Injury
[] 5. Patent L] 5. Motor Vehicie Personal Injury
L] 6. Labor-Management Relations [1 6. Other Personal Injury (Please specify):
4, CivilRights 550 [] 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability - Asbestos

9. Securities Act(s) Cases [] 9% All other Diversity Cases
H 10. Social Security Review Cases (Please specify):
L] Hi. Allother Federal Question Cases

. (Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case front eligibility for arbitration.)

I . counsel of record or pro se plaintiff, do hereby certify:

 

[| Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[| Retief other than monetary damages is sought.

DATE:

 

Attorney-at-Law / Pro Se Plaintiff Attorney LD, # (if applicable)

NOTE: A trial de novo will be a érial by jury only if there has been compliance with F.R.C.P. 38.

 

 

 

Civ, 609 (5/2018)
IN THE UNITED STATES DISTRICT COURT
G as FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

 

Edwards : CIVIL ACTION

io yo, 28 807

Hessenthaler, et. al.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the
time of filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth
on the reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk
of court and serve on the plaintiff and all other parties, a Case Management Track Designation
‘Form specifying the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus ~ Cases brought under 28 U.S.C. § 2241 through § 2255. ~ (Ly

(b) Social Security — Cases requesting review ofa decision of the Secretary of Health and Human
Services denying plaintiff Social Security Benefits. (Ly)

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. (Lp

(d) Asbestos ~ Cases involving claims for personal injury or property damage from
exposure to asbestos. (LD)

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases. (Lp
(f) Standard Management - Cases that do not fall into any one of the other tracks. 550 (Xx)
JAN £3 2029 Braid WCamet
Date Deputy Clerk Attorney for
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
ae

19106 p2s09s' 02006: 36

 

 
Mi

7018

 

 
